Exhibit 10.1

 

 

 

SECURITY AGREEMENT

dated as of July 23, 2012

among

UNITED RENTALS, INC.,

UNITED RENTALS (NORTH AMERICA), INC.

and certain of their Subsidiaries,

as the Grantors,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Note Trustee and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

     Page  

SECTION 1. Defined Terms

     2   

SECTION 2. Grant of Lien

     2   

SECTION 3. Perfection and Protection of Security Interest

     5   

SECTION 4. Location of Collateral

     8   

SECTION 5. Jurisdiction of Organization

     8   

SECTION 6. Title to, Liens on, and Sale and Use of Collateral

     8   

SECTION 7. Access and Examination

     8   

SECTION 8. Accounts

     9   

SECTION 9. [Intentionally Omitted]

     9   

SECTION 10. Inventory; Perpetual Inventory

     9   

SECTION 11. Documents, Instruments and Letter-of-Credit Rights

     9   

SECTION 12. Leases and Other Chattel Paper

     10   

SECTION 13. Right to Cure

     10   

SECTION 14. Power of Attorney

     10   

SECTION 15. The Collateral Agent’s and the Other Secured Parties’ Rights, Duties
and Liabilities

     11   

SECTION 16. Patent, Trademark and Copyright Collateral

     12   

SECTION 17. Voting Rights; Dividends; Etc.

     14   

SECTION 18. Indemnification

     14   

SECTION 19. Limitation on Liens on Collateral

     14   

SECTION 20. Additional Second Lien Obligations Arrangements

     15   

SECTION 21. The Collateral Agent

     18   

SECTION 22. Remedies; Rights Upon Event of Default; Application of Proceeds

     23   



--------------------------------------------------------------------------------

SECTION 23. Grant of License to Use Proprietary Rights

     27   

SECTION 24. Limitation on the Collateral Agent’s and the Other Secured Parties’
Duty in Respect of Collateral

     27   

SECTION 25. Miscellaneous

     28   

Annexes

Annex A—Definitions

Schedules

Schedule I—Pledged Equity and Pledged Debt

Schedule II—Jurisdictions of Organization

Schedule III—Patents, Trademarks and Copyrights

Exhibits

Exhibit A—Security Agreement Supplement

Exhibit B—Secured Party Security Agreement Supplement



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of July 23, 2012 among UNITED RENTALS, INC., a Delaware corporation
(“Holdings”), UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation (the
“Company”), the other Persons listed on the signature pages hereof as a Grantor
(together with Holdings, the Company and each Additional Grantor, the
“Grantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee under the Indenture (in such capacity, together with any
successor trustee, the “Note Trustee”), each Additional Second Lien Agent from
time to time party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as collateral agent for the Secured Parties (in such
capacity, together with any successor collateral agent pursuant to
Section 21(f), the “Collateral Agent”).

W I T N E S S E T H :

WHEREAS, on March 9, 2012, UR Financing Escrow Corporation, a Delaware
corporation (“Funding SPV”) and a wholly-owned unrestricted subsidiary of
Holdings entered into the Indenture pursuant to which the 5.75% Senior Secured
Notes due 2018 were issued;

WHEREAS, on April 30, 2012, (i) Funding SPV merged with and into the Company
(with the Company as the surviving company), and the Company assumed all of the
obligations of Funding SPV under the Indenture Documents on such date and
(ii) Holdings and certain Subsidiaries of the Company became guarantors of the
Indenture;

WHEREAS, pursuant to the Indenture, the Grantors are entering into this
Agreement in order to grant to the Collateral Agent (for the ratable benefit of
the Notes Secured Parties) a second priority security interest in the Collateral
(as herein defined) to secure their respective Indenture Obligations;

WHEREAS, pursuant to the Indenture, the Grantors are permitted to incur
Additional Second Lien Debt constituting Additional Second Lien Obligations
pursuant to which holders of such Additional Second Lien Obligations (or a
representative thereof) shall join this Agreement and the Grantors shall grant
to the Collateral Agent (for the ratable benefit of such holders of such
Additional Second Lien Obligations), a second priority security interest in the
Collateral to secure their respective Additional Second Lien Obligations;

WHEREAS, the relative rights, remedies and priorities of the Secured Parties and
the First Lien Secured Parties in respect of the Collateral are governed by the
Intercreditor Agreement, dated as of March 9, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Credit Agreement Agent, each Additional First Lien Agent
(as defined therein) from time to time party thereto, the Note Trustee, the
Collateral Agent, and any Additional Second Lien Agent from time to time party
thereto;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Defined Terms. All capitalized terms used but not otherwise defined
herein have the meanings given to them in Schedule A hereto. All other undefined
terms contained in this Agreement, unless the context indicates otherwise, have
the meanings provided for by the Uniform Commercial Code as in effect from time
to time in the applicable jurisdiction (the “UCC”) to the extent the same are
used or defined therein.

SECTION 2. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by each Grantor of all of the present and future Secured Obligations
of such Grantor, each Grantor hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in and continuing lien on all of
such Grantor’s right, title and interest in or to any and all of the following
properties and assets of such Grantor and all powers and rights of such Grantor
in all of the following (including the power to transfer rights in the
following), whether now owned or existing or at any time hereafter acquired or
arising, regardless of where located (collectively, the “Collateral”):

(i) all Accounts;

(ii) all Inventory, including all Rental Equipment;

(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;

(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;

(vi) all Chattel Paper;

(vii) all Documents;

(viii) all Instruments;

(ix) all Supporting Obligations and Letter-of-Credit Rights;

(x) all General Intangibles (including Payment Intangibles and Software);

(xi) all Goods;

(xii) all Equipment;

(xiii) all Investment Property, including the following (the “Security
Collateral”):

 

2



--------------------------------------------------------------------------------

(A) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

(B) all additional shares of stock and other equity interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by such Grantor in any manner (such equity interests, together with the
Initial Pledged Equity, being the “Pledged Equity”), and the certificates, if
any, representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;

(C) the Initial Pledged Debt and the instruments, if any, evidencing the Initial
Pledged Debt, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Debt; and

(D) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(xiv) all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Collateral Agent, any
Second Lien Agent, the Credit Agreement Agent, any Lender (as defined in the
Credit Agreement) or any of their Affiliates;

(xv) all of such Grantor’s Material Accounts, credits, and balances with and
other claims against the Collateral Agent, any Second Lien Agent, the Credit
Agreement Agent or any Lender or any of their Affiliates or any other financial
institution with which such Grantor maintains deposits, including all Payment
Accounts;

(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

 

3



--------------------------------------------------------------------------------

(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

provided, however, the “Collateral” shall not include:

(a) any rights or interests of a Grantor in any contract if, under the terms of
such contract or any Requirement of Law with respect thereto, the valid grant of
a security interest or other Lien therein to the Collateral Agent is prohibited
and such prohibition has not been or is not waived or the consent of the other
party to such contract has not been or is not otherwise obtained or under
Requirements of Law such prohibition cannot be waived, provided that the
foregoing exclusion shall in no way be construed (i) to apply if any such
prohibition is ineffective or unenforceable under the UCC (including
Sections 9-406, 9-407, 9-408 or 9-409) or any other applicable law or (ii) so as
to limit, impair or otherwise affects the Collateral Agent’s unconditional
continuing security interest in and Lien upon any rights or interests of
Grantors in or to monies due or to become due under any such contract (including
any Accounts);

(b) any of the outstanding voting equity or other voting ownership interests of
a Foreign Entity in excess of 65% of the voting power of all classes of equity
or other ownership interests of such Foreign Entity entitled to vote;

(c) any “intent-to-use” United States of America based trademark or service mark
application until such time that a statement of use has been filed with the
United States Patent and Trademark Office for such application, unless the grant
of a security interest therein would not render such “intent-to-use” based
trademark or service mark application invalid or subject to cancellation;

(d) any property that is subject to a lien securing purchase money or
sale/leaseback Indebtedness permitted under the Indenture and Additional Second
Lien Agreements (if any) pursuant to documents that prohibit such Grantor from
granting any other Liens in such property, and such prohibition has not been or
is not waived or the consent of the other party to such contract has not been or
is not otherwise obtained or under Requirements of Law such prohibition cannot
be waived, and only for so long as such Indebtedness remains outstanding;

(e) except to the extent specifically provided herein, (i) Accounts, Leases,
contractual rights or any other assets (other than Inventory or Equipment)
subject to any Qualified Receivables Transaction or (ii) Accounts, Leases,
contractual rights or any other assets subject to any Like-Kind Exchange;

(f) the equity interests, and any certificates or instruments in respect
thereof, in United Rentals of Nova Scotia (No. 1), ULC and United Rentals of
Nova Scotia (No. 2), ULC or any other unlimited liability company organized
under the laws of Nova Scotia; and

 

4



--------------------------------------------------------------------------------

(g) the equity interests, and any certificates or instruments in respect
thereof, in United Rentals Industrial Services, LLC and any other joint venture
or non-wholly owned Subsidiary, the governing agreements of which prohibit the
pledge or other granting of security over equity interests in such Subsidiary
and such prohibition has not been or is not waived or the consent of the other
party to such contract has not been or is not otherwise obtained or under
Requirements of Law such prohibition cannot be waived.

All of the Secured Obligations of any Grantor shall be secured by all of the
Collateral of such Grantor and any other property of such Grantor that secures
any of the Secured Obligations (but in any event subject to the prior security
interests granted to the First Lien Secured Parties as provided in the
Intercreditor Agreement).

SECTION 3. Perfection and Protection of Security Interest. (a) Except as
explicitly set forth herein or in the Indenture and Additional Second Lien
Agreements (if any) and subject to the Intercreditor Agreement, each Grantor
shall, at its expense, perform all steps to perfect, maintain or protect the
Collateral Agent’s Liens (subject in each case to the prior security interest
granted to the First Lien Secured Parties as provided in the Intercreditor
Agreement), including: (i) executing and filing financing or continuation
statements, and amendments thereof; (ii) causing certificates of title to be
issued for all Titled Goods, the Collateral Agent’s Lien to be noted thereon in
each case in accordance with the provisions of the Indenture and the other
Second Lien Documents to which such Grantor is a party; (iii) executing,
delivering and/or filing and recording in all appropriate offices of the
Intellectual Property Security Agreement; (iv) delivering to the Applicable
Agent warehouse receipts covering any portion of the Collateral located in
warehouses and for which warehouse receipts are issued; (v) when an Event of
Default has occurred and is continuing, placing notations on such Grantor’s
books of account to disclose the Collateral Agent’s Liens; (vi) taking such
other steps necessary or desirable to maintain and protect the Collateral
Agent’s Liens and (vii) in the case of the Security Collateral, (A) if any
Pledged Debt shall be evidenced by a promissory note or other instrument with an
individual amount in excess of $5,000,000, deliver and pledge to the Applicable
Agent such note or instrument duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Applicable Agent and (B) deliver and pledge to the Applicable Agent (in the
case of the Collateral Agent, for benefit of the Secured Parties) certificates
representing Pledged Equity that constitutes certificated securities,
accompanied by undated stock or bond powers executed in blank.

(b) Subject to the Intercreditor Agreement, unless the Collateral Agent (with
the written consent of the Authorized Second Lien Representatives) shall
otherwise consent in writing (which consent may be revoked at any time and from
time to time), each Grantor shall deliver to the Applicable Agent all the
Collateral consisting of negotiable Documents, Chattel Paper and Instruments, in
each case, with an individual value in excess of $5,000,000, and all
certificated securities (accompanied by stock powers executed in blank), in each
case promptly after such Grantor receives the same, but if an Event of Default
has occurred and is continuing, each Grantor agrees to deliver to the Applicable
Agent all such Collateral (regardless of value) upon the Applicable Agent’s
request.

(c) Upon obtaining an interest therein (but in the case of clause (ii) below,
within 90 days of the date hereof), unless waived by the Collateral Agent (with
the written consent of the Authorized Second Lien Representatives) in writing
(which waiver may be revoked at any time and from time to time), each Grantor,
subject to the Intercreditor Agreement, shall obtain control or blocked account
agreements, in form and substance reasonably satisfactory to the Collateral
Agent, executed and delivered by (i) each securities intermediary, and
commodities intermediary issuing or holding any financial assets or commodities
to or for such Grantor, and (ii) each depository bank at which such Grantor
maintains a Material Account.

 

5



--------------------------------------------------------------------------------

(d) If any Grantor is or becomes the beneficiary of a letter of credit with an
individual face amount in excess of $5,000,000, such Grantor shall promptly
notify the Collateral Agent thereof and, subject to the Intercreditor Agreement,
unless otherwise consented by the Collateral Agent (with the written consent of
the Authorized Second Lien Representatives), enter into a tri-party agreement
with the Collateral Agent and the issuer and/or confirming bank with respect to
Letter-of-Credit Rights, whereby such Grantor assigns such Letter-of-Credit
Rights to the Collateral Agent and, after the Discharge of First Lien
Obligations has occurred, directs all payments thereunder to the Payment
Account, all in form and substance reasonably satisfactory to the Collateral
Agent.

(e) Subject to the Intercreditor Agreement, each Grantor shall take all
commercially reasonable steps necessary to grant the Collateral Agent control of
all electronic chattel paper in accordance with the UCC or other applicable law
and all “transferable records” as defined in the Uniform Electronic Transactions
Act.

(f) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any UCC or other applicable filing office any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC of the State of New York or such jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
where applicable whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Each Grantor agrees to furnish any such information to the Collateral Agent
promptly upon request. Each Grantor also ratifies its authorization for the
Collateral Agent to have filed in any UCC or other applicable filing office any
like initial financing statements or amendments thereto if filed prior to the
date hereof.

(g) Each Grantor shall promptly notify the Collateral Agent of any commercial
tort claim (as defined in the UCC) involving a claim for damages in excess of
$5,000,000, initiated or acquired by it and unless otherwise consented by the
Collateral Agent (with the written consent of the Authorized Second Lien
Representatives), such Grantor shall enter into a supplement to this Agreement,
granting to the Collateral Agent a Lien in such commercial tort claim.

(h) Until the Discharge of Secured Obligations has occurred, the Collateral
Agent’s Liens shall continue in full force and effect in all the Collateral,
provided that, subject to the Intercreditor Agreement, the Collateral Agent
agrees to release its Lien in any Collateral that is sold or disposed of by a
Grantor as permitted pursuant to the Second Lien Documents subject to the
satisfaction of any conditions to release (if any) set forth in the Second Lien
Documents, including the continuance of the Collateral Agent’s Lien in any
proceeds of such released Collateral.

 

6



--------------------------------------------------------------------------------

(i) Without limiting the prohibitions on mergers or other transactions involving
any Grantor contained in the Indenture and the Additional Second Lien
Agreements, no Grantor shall reincorporate or reorganize itself under the laws
of any jurisdiction or change its type of entity or jurisdiction of organization
as identified in Schedule II of this Agreement (in the case of Grantors party to
this Agreement on the date hereof) or Schedule I of the Security Agreement
Supplement (in the case of Additional Grantors), unless (i) such Grantor shall
have provided not less than thirty (30) days (or such shorter period as the
First Lien Designated Agent (as defined in the Intercreditor Agreement) may
agree) prior written notice to the Collateral Agent of such reincorporation or
reorganization, (ii) such Grantor shall have executed and delivered to the
Collateral Agent all documents, agreements and instruments reasonably requested
by the Collateral Agent in order to maintain the validity, perfection,
enforceability and priority of the Collateral Agent’s Lien in all of such
Grantor’s Collateral, and (iii) such Grantor shall have authorized the
Collateral Agent to file all such UCC financing statements and notices with the
United States Patent and Trademark Office (or any similar office in any other
country or any political subdivision thereof) with respect to patents,
trademarks and other intellectual property Collateral, and made such other
filings or recordings as are necessary to maintain the validity, perfection,
enforceability and priority of the Collateral Agent’s Lien in all such Grantor’s
Collateral.

(j) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed by the Collateral Agent without the prior written consent of the
Collateral Agent and agrees that it will not do so without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(k) No Grantor shall enter into any contract or agreement that restricts or
prohibits the grant of a security interest in Accounts, Chattel Paper, Leases,
Instruments or Payment Intangibles or the proceeds of the foregoing to the
Collateral Agent, except (x) for any joint venture agreement (solely with
respect to restrictions on any such assets of the joint venture entity but in no
event relating to any such assets of a Grantor) or (y) in the case of such a
contract or agreement which evidences or secures Indebtedness permitted under
the Indenture and Additional Second Lien Agreements (if any) to the extent that
the collateral restricted or prohibited by such contract or agreement arises
solely out of the acquisition, sale or other disposition of such collateral
thereunder.

(l) Subject to the Intercreditor Agreement, with respect to any Security
Collateral in which any Grantor has any right, title or interest and that
constitutes an uncertificated security, such Grantor shall, to the extent the
issuer thereof is an Affiliate of the Grantor, or otherwise use its commercially
reasonable efforts to, cause the issuer thereof either (i) to register the
Applicable Agent as the registered owner of such security or (ii) to agree in an
authenticated record with such Grantor, the Applicable Agent and, to the extent
not the Applicable Agent, the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Applicable Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent.

 

7



--------------------------------------------------------------------------------

(m) Subject to the Intercreditor Agreement, each Grantor agrees that it will
(i) cause each issuer of the Pledged Equity pledged by such Grantor not to issue
any equity interests or other securities in substitution for or in addition to
the Pledged Equity issued by such issuer, except to such Grantor, and
(ii) pledge hereunder, immediately upon its acquisition thereof, any and all
additional equity interests or securities required to be pledged pursuant to the
Indenture and Additional Second Lien Agreements and deliver to the Applicable
Agent (in the case of the Collateral Agent, for the benefit of the Secured
Parties) certificates or instruments representing any Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank.

SECTION 4. Location of Collateral. Each Grantor represents that all of its
Inventory (other than Inventory in transit) is, and covenants that all of its
Inventory will be, located either (a) on premises owned or leased by such
Grantor, (b) at a warehouse, or (c) in the case of Inventory subject to a Lease,
on premises owned or leased by the lessee of such Inventory; provided that such
Grantor shall use commercially reasonable efforts to obtain a Collateral Access
Agreements from any lessor and/or mortgagee of such premises to the extent the
First Lien Designated Agent has entered into a Collateral Access Agreement or as
otherwise reasonably requested by the Applicable Agent (but otherwise subject to
the prior security interest granted to the First Lien Secured Parties as
provided in the Intercreditor Agreement).

SECTION 5. Jurisdiction of Organization. Each Grantor represents and warrants to
the Collateral Agent and the other Secured Parties that as of the date hereof:
(a) Schedule II hereto identifies (i) such Grantor’s name as of the date hereof
as it appears in official filings in the state or other jurisdiction of its
incorporation or other organization, (ii) the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), (iii) the organizational identification number issued by such
Grantor’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (iv) the jurisdiction in
which such Grantor is incorporated or organized; and (b) such Grantor has only
one state, province or territory of incorporation or organization.

SECTION 6. Title to, Liens on, and Sale and Use of Collateral. Each Grantor
represents and warrants to the Collateral Agent and the other Secured Parties
and agrees with the Collateral Agent and the other Secured Parties that:
(a) such Grantor has rights in and the power to transfer all of the Collateral
free and clear of all Liens whatsoever, except for Permitted Liens (including
the prior security interest granted to the First Lien Secured Parties as
provided in the Intercreditor Agreement); and (b) such Grantor will use, store,
and maintain the Collateral with reasonable care and will use the Collateral for
lawful purposes only.

SECTION 7. Access and Examination. Subject to the terms of the Intercreditor
Agreement, the Collateral Agent may, without expense to the Collateral Agent,
use such of each Grantor’s respective personnel, supplies, and Real Estate as
may be reasonably necessary for maintaining or enforcing the Collateral Agent’s
Liens. Subject to the terms of the Indenture and Additional Second Lien
Agreements (if any) and the Intercreditor Agreement, the Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, in the Collateral Agent’s name or in the name of a nominee of the
Collateral Agent, to verify the validity, amount or any other matter relating to
the Accounts, Inventory, Leases, or other Collateral, by mail, telephone, or
otherwise.

 

8



--------------------------------------------------------------------------------

SECTION 8. Accounts. Subject to the Intercreditor Agreement, no Grantor shall
accept any note or other instrument (except a check or other instrument for the
immediate payment of money) with respect to any Account not subject to any
Qualified Receivables Transactions unless upon such Grantor’s receipt of any
such instrument (unless otherwise agreed by the Collateral Agent or if the value
of such single instrument does not exceed $5,000,000) such Grantor promptly
delivers such instrument to the Applicable Agent, endorsed by such Grantor to
the Applicable Agent in a manner reasonably satisfactory in form and substance
to the Applicable Agent.

SECTION 9. [Intentionally Omitted]

SECTION 10. Inventory; Perpetual Inventory. Each Grantor represents and warrants
to the Collateral Agent and the other Secured Parties and agrees with the
Collateral Agent and the other Secured Parties that all of the material
Inventory owned by such Grantor is and will be held for sale or lease in the
ordinary course of such Grantor’s business, and is and will be fit (ordinary
wear and tear and casualty events excepted) for such purposes. Each Grantor will
keep its material Inventory in good and marketable condition, except for damaged
or defective goods arising in the ordinary course of such Grantor’s business and
casualty events. No Grantor will, without the prior written consent of the
Collateral Agent, acquire or accept any Inventory on consignment or approval. No
Grantor will, without the Collateral Agent’s written consent, sell any Inventory
on a bill-and-hold, guaranteed sale, sale and return, sale on approval,
consignment, or other repurchase or return basis.

SECTION 11. Documents, Instruments and Letter-of-Credit Rights. Each Grantor
represents and warrants to the Collateral Agent and the other Secured Parties
and agrees with the Collateral Agent and the other Secured Parties that (a) all
Documents, Instruments and Letter-of-Credit Rights describing, evidencing, or
constituting the Collateral, in each case, with an individual value or face
value in excess of $5,000,000, and all signatures and endorsements of any
Grantor or Affiliate thereon, are and will be complete, valid, and genuine,
(b) all goods constituting Collateral evidenced by such Documents, Instruments
and Letter-of-Credit Rights are and will be owned by such Grantor, free and
clear of all Liens other than Permitted Liens (including the prior security
interest granted to the First Lien Secured Parties as provided in the
Intercreditor Agreement) and (c) in the case of the Pledged Equity, subject to
the Intercreditor Agreement, all certificates or instruments representing or
evidencing the Pledged Equity shall be delivered to and held by or on behalf of
the Applicable Agent and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Applicable
Agent.

 

9



--------------------------------------------------------------------------------

SECTION 12. Leases and Other Chattel Paper. (a) Each Grantor hereby represents
and warrants to the Collateral Agent and the other Secured Parties and agrees
with the Collateral Agent and the other Secured Parties, with respect to such
Grantor’s Leases, that (except, in each case, as it would not be reasonably
expected to have a Material Adverse Effect): (i) each Lease represents a bona
fide lease and delivery of goods by such Grantor in the ordinary course of such
Grantor’s business; (ii) all amounts described as being payable by a lessee in
any existing Lease are for a liquidated amount payable by such lessee thereon on
the terms set forth in such Lease, without any offset, deduction, defense, or
counterclaim except in the ordinary course of business; (iii) each copy of a
Lease delivered to the Collateral Agent by such Grantor will be a genuine copy
of the original of such Lease; and (iv) (except in the case of Progress
Billings) all goods described in any Lease that has been delivered to the
Collateral Agent shall be or will have been delivered to and accepted by the
lessee thereunder (subject to the terms of such Lease).

(b) Subject to the Intercreditor Agreement, no Grantor shall accept any note or
other instrument (except a check or other instrument for the immediate payment
of money) with respect to any Lease unless upon such Grantor’s receipt of any
such instrument unless otherwise agreed by the Collateral Agent or if such
single instrument has a face value that does not exceed $5,000,000, such Grantor
promptly delivers such instrument to the Applicable Agent, endorsed by such
Grantor to the Applicable Agent in a manner reasonably satisfactory in form and
substance to the Applicable Agent.

(c) Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that all Goods that are covered by such Leases and Chattel Paper
are owned by such Grantor, free and clear of all Liens other than Permitted
Liens (including the prior security interest granted to the First Lien Secured
Parties as provided in the Intercreditor Agreement).

SECTION 13. Right to Cure. Subject to the Intercreditor Agreement, the
Collateral Agent may, in its reasonable discretion, and shall, at the direction
of the Authorized Second Lien Representatives, at no expense to the Collateral
Agent, pay any amount or do any act required of any Grantor hereunder or under
any other Second Lien Document in order to preserve, protect, maintain or
enforce the Secured Obligations, the Collateral or the Collateral Agent’s Liens
therein, and which any Grantor fails to pay or do following notice by the
Collateral Agent to Grantors (unless an Event of Default has occurred or is
continuing, or unless Collateral Agent has reason to believe exigent
circumstances may exist, in which events, no such notice shall be required),
including payment of any judgment against any Grantor, any insurance premium,
any warehouse charge, any finishing or processing charge, any landlord’s or
bailee’s claim, and any other Lien upon or with respect to the Collateral. Any
payment made or other action taken by the Collateral Agent under this Section 13
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed thereafter as herein provided.

SECTION 14. Power of Attorney. Each Grantor hereby appoints the Collateral Agent
and the Collateral Agent’s designee as such Grantor’s attorney, with power
exercisable upon the occurrence and during the continuance of an Event of
Default, subject to the Intercreditor Agreement: (a) to endorse such Grantor’s
name on any checks, notes, acceptances, money orders, or other forms of payment
or security that come into the Collateral Agent’s or any of the other Secured
Parties’ possession; (b) to sign such Grantor’s name on any invoice, bill of
lading, warehouse receipt or other negotiable or non-negotiable Document
constituting the Collateral, on drafts against customers, on assignments of
Accounts, on notices of assignment, financing statements and other public
records and to file any such financing statements by electronic means with or
without a signature as authorized or required by applicable law or filing
procedure; (c) to notify the post office authorities to change the address for
delivery of such Grantor’s

 

10



--------------------------------------------------------------------------------

mail to an address designated by the Collateral Agent and to receive, open and
dispose of all mail addressed to such Grantor; (d) to send requests for
verification of Accounts and Leases (other than Accounts and Leases subject to
any Qualified Receivables Transactions) to Account Debtors and lessees; (e) to
complete in such Grantor’s name or the Collateral Agent’s name, any order, sale,
lease or transaction, obtain the necessary Documents in connection therewith,
and collect the proceeds thereof; (f) to clear Inventory through customs in such
Grantor’s name, the Collateral Agent’s name or the name of the Collateral
Agent’s designee, and to sign and deliver to customs officials powers of
attorney in such Grantor’s name for such purpose; (g) to the extent that such
Grantor’s authorization given in Section 3(f) of this Agreement is not
sufficient, to file such financing statements with respect to this Agreement;
and (h) to do all things necessary to carry out the Indenture, the Additional
Second Lien Agreements (if any), this Agreement and the other Second Lien
Documents. Each Grantor ratifies and approves all acts of such attorney. This
power, being coupled with an interest, is irrevocable until the Discharge of
Secured Obligations has occurred.

SECTION 15. The Collateral Agent’s and the Other Secured Parties’ Rights, Duties
and Liabilities. (a) As between the Grantors and the Secured Parties, each
Grantor assumes all responsibility and liability arising from or relating to the
use, sale, lease, license or other disposition of the Collateral. None of the
Secured Obligations shall be affected by any failure of the Collateral Agent or
any of the other Secured Parties to take any steps to perfect the Collateral
Agent’s Liens or to collect or realize upon the Collateral, nor shall loss of or
damage to the Collateral release any Grantor from any of the Secured
Obligations. Subject to the Intercreditor Agreement, following the occurrence
and during the continuation of an Event of Default, the Collateral Agent may
(but shall not be required to), and at the direction of the Applicable
Authorized Second Lien Representative shall, without notice to or consent from
any Grantor, sue upon or otherwise collect, extend the time for payment of,
modify or amend the terms of, compromise or settle for cash, credit, or
otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantors for the Secured Obligations, or
any other agreement now or hereafter existing between any of the Secured Parties
and any Grantor.

(b) It is expressly agreed by each Grantor that, anything herein to the contrary
notwithstanding, such Grantor shall remain liable under each Lease and each of
its other contracts, agreements and licenses to observe and perform all the
conditions and obligations to be observed and performed by it thereunder.
Neither the Collateral Agent nor any of the other Secured Parties shall have any
obligation or liability under any Lease, contract, agreement or license by
reason of or arising out of this Agreement or the granting herein of a Lien
thereon or the receipt by the Collateral Agent or any of the other Secured
Parties of any payment relating to any Lease, contract, agreement or license
pursuant hereto. Neither the Collateral Agent nor any of the other Secured
Parties shall be required or obligated in any manner to perform or fulfill any
of the obligations of any Grantor under or pursuant to any Lease, contract,
agreement or license, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Lease, contract, agreement or license, or
to present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 

11



--------------------------------------------------------------------------------

(c) Subject to the Intercreditor Agreement, with respect to Accounts and Leases,
in each case not subject to any Qualified Receivables Transactions or Like-Kind
Exchange, the Collateral Agent may, at any time after an Event of Default shall
have occurred and be continuing (or if any rights of set-off (other than
set-offs against an Account arising under the contract giving rise to the same
Account) or contra accounts may be asserted with respect to the following),
without prior notice to any Grantor, notify Account Debtors, parties to Leases
and other Persons obligated on the Collateral that the Collateral Agent has a
security interest therein, and that payments shall be made directly to the
Collateral Agent, for the benefit of the Secured Parties. Subject to the
Intercreditor Agreement, upon the request of the Collateral Agent (at the
direction of the Applicable Authorized Second Lien Representative), each Grantor
shall so notify Account Debtors and other Persons obligated on such Collateral.
Once any such notice has been given to any Account Debtor or other Person
obligated on such Collateral and while any Event of Default exists and is
continuing, no Grantor shall give any contrary instructions to such Account
Debtor or other Person without the Collateral Agent’s prior written consent (at
the direction of the Applicable Authorized Second Lien Representative).

SECTION 16. Patent, Trademark and Copyright Collateral. (a) Each Grantor
represents and warrants to the Collateral Agent and the other Secured Parties
that (i) as of the date hereof, such Grantor does not have any interest in, or
title to, any material issued or applied-for patents, registered or applied-for
trademarks or registered or applied-for copyrights except as set forth in
Schedule III hereto, and (ii) this Agreement, together with the filing of the
financing statements referred to in Section 3(f) of this Agreement, the
recording of the U.S. Intellectual Property Security Agreement with the United
States Patent and Trademark Office or any similar office in any other country or
any political subdivision thereof and subsequent filings for any hereafter
acquired, issued or applied-for patents, registered or applied-for trademarks or
issued or applied-for copyrights, are effective to create valid, perfected,
second priority (subject to the prior security interests granted to the First
Lien Secured Parties as provided in the Intercreditor Agreement and subject to
Permitted Liens) and continuing Liens in favor of the Collateral Agent on such
material patents, trademarks and copyrights and such perfected Liens are
enforceable as such as against any and all creditors of such Grantor.

(b) Each Grantor shall notify the Collateral Agent promptly if it knows that any
application or registration relating to any material patent, trademark or
copyright (now or hereafter existing) owned or licensed by such Grantor will
become abandoned or dedicated, or of any material and adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office, any similar office in any other country or
any political subdivision thereof, or any court) regarding such Grantor’s
ownership of any material patent, trademark or copyright, its right to register
the same, or to keep and maintain the same.

 

12



--------------------------------------------------------------------------------

(c) If, before the Discharge of Secured Obligations, any Grantor shall obtain
ownership of any additional issued or applied-for patent, registered or
applied-for trademark or issued or applied-for copyright (except to the extent
any application for a trademark is excluded from the definition of “Collateral”
under subclause (c) of Section 2 of this Agreement), with respect to goods sold
in such Grantor’s business, the Collateral Agent shall have a Lien in, and the
provisions of Section 2 shall automatically apply to, such issued or applied-for
patent, registered or applied-for trademark or issued or applied-for copyright,
and also to any composite marks or other marks of such Grantor which are
confusingly similar to such mark, and such Grantor shall give to the Collateral
Agent prompt written notice of such ownership within thirty (30) days of the end
of each sixth month period or more frequently upon the request of the Collateral
Agent, if an Event of Default has occurred and is continuing) in which such
Grantor obtains ownership of such patent, trademark, or copyright. This
Section 16(c) shall not apply to trademarks which are owned by others and
licensed to any Grantor.

(d) Each Grantor authorizes the Collateral Agent to modify this Agreement by
amending Schedule III to include any additional issued or applied-for patents,
registered or applied-for copyrights or registered or applied-for trademarks
(other than any “intent-to-use” United States of America based trademark or
service mark application, until such time that a statement of use has been filed
with the United States Patent and Trademark Office for such application) owned
by such Grantor and omitted from Schedule III, and to have this Agreement, as
amended, or any other document evidencing the security interest granted therein,
recorded in the U.S. Patent and Trademark Office (or any similar office in any
other country or any political subdivision thereof) at the expense of such
Grantor. The Collateral Agent shall provide notice to the Grantors of any
amendment or modification to be effected pursuant to this Section.

(e) Upon written request of the Collateral Agent, each Grantor shall execute and
deliver any and all security agreements and other notices of the Collateral
Agent’s Liens as the Collateral Agent may reasonably request to evidence the
Collateral Agent’s Lien on such patent, trademark or copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.

(f) Each Grantor shall take all actions reasonably necessary or reasonably
requested by the Collateral Agent to maintain and pursue each application, to
obtain the relevant registration and to maintain the registration of each of the
patents, trademarks and copyrights (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall determine that such patent, trademark or copyright is
not material to the conduct of its business.

(g) In the event that any Grantor has knowledge that any of the material patent,
trademark or copyright Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall notify the Collateral Agent
promptly after such Grantor learns thereof. Each Grantor shall, unless it shall
reasonably determine that such patent, trademark or copyright Collateral is not
material to the conduct of its business or operations, promptly take
commercially reasonable actions including such actions as the Collateral Agent
shall reasonably request under the circumstances to protect such patent,
trademark or copyright Collateral.

 

13



--------------------------------------------------------------------------------

SECTION 17. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing, each
Grantor (i) shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof and (ii) shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Second Lien Documents and subject to the
requirement contained herein to deliver and pledge to the Applicable Agent any
such dividends or distributions payable in the form of stock.

(b) Upon the occurrence and during the continuance of an Event of Default,
subject to the Intercreditor Agreement, all rights of each Grantor (i) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 17(a)(i) shall,
upon notice to such Grantor by the Collateral Agent, cease and (ii) to receive
the dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 17(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Applicable Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

SECTION 18. Indemnification. In any suit, proceeding or action brought by the
Collateral Agent or any of the other Secured Parties relating to any Collateral
for any sum owing with respect thereto or to enforce any rights or claims with
respect thereto, each Grantor jointly and severally agrees to save, indemnify
and keep the Collateral Agent and the other Secured Parties harmless from and
against all expense (including reasonable and documented attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from any Grantor, except in the case of the Collateral Agent or
any of the other Secured Parties, to the extent such expense, loss, or damage is
attributable to the gross negligence, bad faith or willful misconduct of the
Collateral Agent or such other Secured Party. All such obligations of Grantors
shall be and remain enforceable against and only against Grantors and shall not
be enforceable against the Collateral Agent or any of the other Secured Parties.

SECTION 19. Limitation on Liens on Collateral. No Grantor will create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Liens (including the prior security interest granted to the First Lien Secured
Parties as provided in the Intercreditor Agreement), and will defend the right,
title and interest of the Collateral Agent and the other Secured Parties in and
to any of such Grantor’s rights under the Collateral against the claims and
demands (other than Permitted Liens (including the prior security interest
granted to the First Lien Secured Parties as provided in the Intercreditor
Agreement)) of all Persons whomsoever.

 

14



--------------------------------------------------------------------------------

SECTION 20. Additional Second Lien Obligations Arrangements (a) Subject to the
provisions of Section 22, (i) the Collateral Agent shall not follow any
instructions with respect to the Collateral from any Non-Controlling Authorized
Second Lien Representative (or any other Secured Party other than the Applicable
Authorized Second Lien Representative) and (ii) no Non-Controlling Authorized
Second Lien Representative or other Secured Party (other than the Applicable
Authorized Second Lien Representative) shall or shall instruct the Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Collateral, whether under any Security Document,
applicable law or otherwise, it being agreed that only the Collateral Agent,
acting on the instructions of the Applicable Authorized Second Lien
Representative and in accordance with the applicable Security Documents, shall
be entitled to take any such actions or exercise any such remedies with respect
to the Collateral. Notwithstanding the foregoing, (i) in any Insolvency or
Liquidation Proceeding, the Authorized Second Lien Representatives may file a
proof of claim or statement of interest with respect to the Indenture
Obligations and the Additional Second Lien Obligations; (ii) the Authorized
Second Lien Representatives may take any action to preserve or protect the
validity and enforceability of the Liens securing the Indenture Obligations and
the Additional Second Lien Obligations, provided that no such action is, or
could reasonably be expected to be, (A) adverse to the holders of the other
Secured Obligations or the rights of the Applicable Authorized Second Lien
Representatives to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of the Security Documents; (iii) the Authorized
Second Lien Representatives may file any responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Secured Parties, including any claims secured by the Collateral or otherwise
make any agreements or file any motions pertaining to the Indenture Obligations
and the Additional Second Lien Obligations, in each case, to the extent not
inconsistent with the terms of the Security Documents; and (iv) the Authorized
Second Lien Representatives may exercise any rights and remedies as unsecured
creditors to the extent not inconsistent with the terms of the Security
Documents.

(b) Notwithstanding the equal priority of the Liens securing the Indenture
Obligations and the Additional Second Lien Obligations, with respect to the
Indenture Obligations and the Additional Second Lien Obligations the Collateral
Agent (acting on the instructions of the Applicable Authorized Second Lien
Representative) may deal with the Collateral as if such Applicable Authorized
Second Lien Representative had a senior Lien on the Collateral. No
Non-Controlling Authorized Second Lien Representative or Non-Controlling Secured
Party will contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent, Applicable Authorized Second Lien
Representative or Controlling Secured Party or any other exercise by the
Collateral Agent, Applicable Authorized Second Lien Representative or
Controlling Secured Party of any rights and remedies relating to the Collateral,
or to cause the Collateral Agent to do so.

 

15



--------------------------------------------------------------------------------

(c) Each of the Authorized Second Lien Representatives agrees that it will not
accept any Lien on any Collateral for the benefit of any Secured Parties (other
than funds deposited for the redemption, discharge or defeasance of the
Indenture Obligations or the Additional Second Lien Obligations, as applicable)
other than pursuant to the relevant Security Documents, and by executing this
Agreement (or a Secured Party Security Agreement Supplement), each Authorized
Second Lien Representative and the Secured Parties for which such Authorized
Second Lien Representative is acting hereunder agree to be bound by the
provisions of this Agreement and the other Security Documents applicable to it.

(d) Each of the Secured Parties agrees that it will not contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the Secured Parties in all or any part of
the Collateral, or any of the provisions of the Secured Party Security Agreement
Supplement or this Agreement; provided that nothing in the Security Documents
shall be construed to prevent or impair the rights of any of the Collateral
Agent or any Authorized Second Lien Representative to enforce the Security
Documents.

(e) Each Non-Controlling Secured Party acknowledges and agrees that, subject to
the provisions of Section 22, the Collateral Agent shall be entitled, for the
benefit of the Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Collateral as provided herein without regard to any rights to
which such Non-Controlling Secured Party would otherwise be entitled as a result
of their secured obligations. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Collateral Agent, the
Applicable Authorized Second Lien Representative or any other Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, dispose of or otherwise liquidate all or any portion of
the Collateral in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Secured Parties
waives any claim it may now or hereafter have against the Collateral Agent or
the Authorized Second Lien Representative of any Indenture Obligations,
Additional Second Lien Obligations or any other Secured Party arising out of
(i) any actions which the Collateral Agent, any Authorized Second Lien
Representative or any Secured Party takes or omits to take (including, actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the Indenture
Obligations and the Additional Second Lien Obligations from any account debtor,
guarantor or any other party) in accordance with the Security Documents or any
other agreement or document related thereto or to the collection of the
Indenture Obligations and the Additional Second Lien Obligations or the
valuation, use, protection or release of any security for the Indenture
Obligations and the Additional Second Lien Obligations, (ii) any election by any
Applicable Authorized Second Lien Representative or any of Secured Parties, in
any Insolvency or Liquidation Proceeding, of the application of Section 1111(b)
of the U.S. Bankruptcy Code or (iii) any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the U.S.
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law by, the
Borrower or any of its Subsidiaries, as debtor-in-possession. Notwithstanding
any other provision of this Agreement, the Collateral Agent shall not accept any
Collateral in full or partial satisfaction of any Indenture Obligations or
Additional Second Lien Obligations pursuant to Section 9-620 of the UCC of any
jurisdiction, without the consent of each Authorized Second Lien Representative.

 

16



--------------------------------------------------------------------------------

(f) None of the Secured Parties may institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Collateral
Agent or any other Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Collateral.
In addition, none of the Secured Parties may seek to have any Collateral or any
part thereof marshaled upon any foreclosure or other disposition of such
Collateral. If any Secured Party obtains possession of any Collateral or
realizes any proceeds or payment in respect thereof, in each case, as a result
of the enforcement of remedies, at any time prior to the discharge of the
Indenture Obligations and the Additional Second Lien Obligations, then it must
hold such Collateral, proceeds or payment in trust for the other Secured Parties
and promptly transfer such Collateral, proceeds or payment to the Collateral
Agent to be distributed in accordance with the applicable Security Documents.

(g) Subject to Section 22, notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens on the Collateral securing
the Secured Obligations, the Liens securing all such Secured Obligations shall
be of equal priority; and the obligations in respect of the Secured Obligations
may be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, refinanced or otherwise amended from time to
time, in each case, to the extent permitted by the applicable Second Lien
Documents

(h) Notwithstanding the foregoing, it is the intention of the Secured Parties of
each series of Secured Obligations that such Secured Parties (and not the
Secured Parties of any other series of Secured Obligations) bear the risk of any
determination by a court of competent jurisdiction that (x) any of the Secured
Obligations of such series are unenforceable under applicable law or are
subordinated to any other obligations (other than another series of Secured
Obligations), (y) any of the Secured Obligations of such series do not have an
enforceable security interest in any of the Collateral securing any other series
of Secured Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another series of Secured
Obligations) on a basis ranking prior to the security interest of such series of
Secured Obligations but junior to the security interest of any other series of
Secured Obligations (any such condition referred to in the foregoing clauses
(x), (y) or (z) with respect to any series of Secured Obligations, an
“Impairment” of such series). In the event of any Impairment with respect to any
series of Secured Obligations, the results of such Impairment shall be borne
solely by the holders of such series of Secured Obligations, and the rights of
the holders of such series of Secured Obligations (including, without
limitation, the right to receive distributions in respect of such series of
Secured Obligations pursuant to terms of this Agreement) set forth herein shall
be modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the series of such Secured Obligations subject to
such Impairment. Additionally, in the event the Secured Obligations of any
series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the U.S. Bankruptcy Code), any reference to such
Secured Obligations or the Second Lien Documents governing such Secured
Obligations shall refer to such obligations or such documents as so modified.
Notwithstanding anything to the contrary in this clause (h), the parties hereto
agree that in the event of any Impairment with respect to any series of Secured
Obligations, the Authorized Second Lien Representative of any other series of
Secured Obligations not subject to such Impairment, the Collateral Agent and the
Grantors shall, upon the reasonable request of the Authorized Second Lien
Representative of such series of Secured Obligations subject to such Impairment,
use their commercially reasonable efforts to execute and deliver, or cause to be
executed and delivered, such further documents and instruments and do and cause
to be done such further acts are reasonably necessary to

 

17



--------------------------------------------------------------------------------

remedy such Impairment to the extent such Impairment can be remedied and does
result in an Impairment of any other series of Secured Obligations. In the event
that such Impairment cannot be remedied, upon the exercise of remedies with
respect to the Collateral that is the subject of such Impairment, the parties
hereto agree to negotiate in good faith to modify the provisions relating to the
application of proceeds set forth in Section 22(d) so that the existence of such
Impairment does not result in a material loss to the holders of the series of
Secured Obligations subject to such Impairment; provided that a series of
Secured Obligations shall not be required to agree to any modification that
would result in the overall recovery of all series of Secured Obligations being
less than all series of Secured Obligations would be expected to receive had
such Impairment not existed.

(i) Notwithstanding the above provisions of this Section 20, the rights of the
Collateral Agent and each other Secured Party shall, prior to the Discharge of
First Lien Obligations (as defined in the Intercreditor Agreement), be subject
to the provisions of the Intercreditor Agreement.

SECTION 21. The Collateral Agent.

(a) Appointment and Authority. Each of the Secured Parties (other than the
Collateral Agent) hereby irrevocably appoints Wells Fargo Bank, National
Association (and Wells Fargo Bank, National Association hereby accepts such
appointment) to act on its behalf as the Collateral Agent hereunder and under
each of the Security Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers reasonably incidental thereto, including for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any Grantor to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. Notwithstanding the foregoing, beyond the
exercise of reasonable care in the custody of Collateral in its possession, the
Collateral Agent will have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any Liens on the Collateral. The Collateral Agent
will be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Agent will not be liable or responsible for any loss or diminution in
the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Agent in good faith. In this connection, the Collateral Agent and any
co-Collateral Agents, sub-Collateral Agents and attorneys-in-fact appointed by
the Collateral Agent pursuant to Section 21(e) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under any
of the Security Documents, or for exercising any rights and remedies thereunder
at the direction of the Applicable Authorized Second Lien Representative, shall
be entitled to the benefits of all provisions of this Section 21 and Section 14
of the Indenture and the equivalent provision of any Additional Second Lien
Documents (as though such co-Collateral Agents, sub-Collateral Agents and
attorneys-in-fact were the “Collateral Agent” named therein) as if set forth in
full herein with respect thereto.

 

18



--------------------------------------------------------------------------------

(b) Rights as a Secured Party. The Person serving as the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Secured
Party under any series of Secured Obligations that it holds as any other Secured
Party of such series and may exercise the same as though it were not the
Collateral Agent and the term “Secured Party” or “Secured Parties” or (as
applicable) “Notes Secured Party”, “Notes Secured Parties”, “Additional Secured
Party” or “Additional Secured Parties”, shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Collateral Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Collateral Agent hereunder and without any duty to
account therefor to any other Secured Party.

(c) Exculpatory Provisions. (I) The Collateral Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Security
Documents. Without limiting the generality of the foregoing, the Collateral
Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Security Documents that the Collateral Agent
is required to exercise as directed in writing by the Applicable Authorized
Second Lien Representative; provided that the Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Collateral Agent to liability or that is contrary to any Security
Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other Security
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Collateral Agent or
any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (w) with the
consent or at the request of the Applicable Authorized Second Lien
Representative, (x) in the absence of its own negligent misconduct, its own
negligent failure to act or its own willful misconduct, (y) in reliance on a
written opinion from legal counsel acceptable to the Collateral Agent or (z) in
reliance on a certificate of an authorized officer of the Company stating that
such action is not prohibited by the terms of this Agreement. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default unless and
until notice describing such Event of Default is given to the Collateral Agent
by the Authorized Second Lien Representative of such Secured Obligations or the
Company. The Collateral Agent shall have no obligation whatsoever either prior
to or after receiving such a notice which is believed by the Collateral Agent to
be genuine and to have been signed or sent by the proper Person to inquire
whether an Event of Default has, in fact, occurred and shall be entitled to
rely, and shall be fully protected in so relying, on any such notice so
furnished to it; and

 

19



--------------------------------------------------------------------------------

(v) shall not be responsible for or have any duty to ascertain or inquire into
(u) any statement, warranty or representation made in or in connection with this
Agreement or any other Security Document, (v) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (w) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, (x) the validity, enforceability,
effectiveness or genuineness of this Agreement, any Security Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (y) the value or
the sufficiency of any Collateral for any series of Secured Obligations, or
(z) the satisfaction of any condition set forth in any Second Lien Document,
other than to confirm receipt of items expressly required to be delivered to the
Collateral Agent.

(I) In addition to the above, the Collateral Agent will not be responsible for
the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence, bad faith or willful misconduct on the
part of the Collateral Agent, for the validity or sufficiency of the Collateral
or any agreement or assignment contained therein, for the validity of the title,
for insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral.
The Collateral Agent hereby disclaims any representation or warranty to the
present and future Secured Parties concerning the perfection of the Liens to be
granted hereunder or in the value of any of the Collateral.

(II) Each Secured Party acknowledges that, in addition to acting as the initial
Collateral Agent, Wells Fargo Bank, National Association also serves as Note
Trustee under the Indenture, and each Secured Party hereby waives any right to
make any objection or claim against Wells Fargo Bank, National Association (or
any successor Collateral Agent or any of their respective counsel) based on any
alleged conflict of interest or breach of duties arising from the Collateral
Agent also serving as the Note Trustee to the extent the Collateral Agent acts
in accordance with this Agreement.

(d) Reliance by Collateral Agent. The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

20



--------------------------------------------------------------------------------

(e) Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Security
Document by or through any one or more sub-Collateral Agents appointed by the
Collateral Agent. The Collateral Agent and any such sub-Collateral Agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective officers, directors, agents, employees or affiliates.
The exculpatory provisions of this Section 21 shall apply to any such
sub-Collateral Agent and to the officers, directors, agents, employees and
affiliates of the Collateral Agent and any such sub-Collateral Agent.

(f) Resignation of Collateral Agent. (i) Subject to clause (vii) below, the
Collateral Agent may resign its appointment under this Agreement at any time by
giving written notice to the Authorized Second Lien Representatives and the
Company.

(ii) A successor Collateral Agent shall be selected (x) by the retiring
Collateral Agent nominating one of its Affiliates, following consultation with
the Authorized Second Lien Representatives and, so long as no Event of Default
has occurred and is continuing, the Company, as successor Collateral Agent in
its notice of resignation, (y) if the retiring Collateral Agent makes no such
nomination, by the Applicable Authorized Second Lien Representative and, so long
as no Event of Default has occurred and is continuing, the Company or (z) if a
Collateral Agent is not appointed pursuant to sub clause (x) or (y) above within
30 days after the giving of such notice of resignation, the Collateral Agent may
(at the expense of the Grantors), at its option, petition a court of competent
jurisdiction for appointment of a successor Collateral Agent, which must be a
bank or trust company that has a combined capital and surplus of at least
$50,000,000.

(iii) The appointment of the Collateral Agent may be terminated at any time by
the Applicable Authorized Second Lien Representative on at least 30 days prior
written notice being given to the Collateral Agent and a successor Collateral
Agent appointed by the Applicable Authorized Second Lien Representative and, so
long as no Event of Default has occurred and is continuing, the Company.

(iv) If (x) the Collateral Agent shall cease to be a bank or trust company that
has a combined capital and surplus of at least $50,000,000 and shall fail to
resign after written request therefor by the Company, or (y) the Collateral
Agent shall become incapable of acting or shall be adjudged a bankrupt or
insolvent or a receiver of the Collateral Agent or of its property shall be
appointed or any public officer shall take charge or control of the Collateral
Agent or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then, in any such case, and, so long as no Event of
Default has occurred and is continuing, the appointment of the Collateral Agent
may be terminated at any time by the Company on at least 30 days prior written
notice being given to the Collateral Agent and a successor Collateral Agent
appointed by the Applicable Authorized Second Lien Representative and, so long
as no Event of Default has occurred and is continuing, the Company.

 

21



--------------------------------------------------------------------------------

(v) The resignation or termination of the retiring Collateral Agent and the
appointment of the successor Collateral Agent will become effective only upon
the successor Collateral Agent accepting its appointment as Collateral Agent,
and upon the execution of all documents necessary to substitute the successor as
holder of the security comprised in the Security Documents, if any, at which
time, (i) the successor Collateral Agent will become bound by all the
obligations of the Collateral Agent and become entitled to all the rights,
privileges, powers, authorities and discretions of the Collateral Agent under
this Agreement, (ii) the agency of the retiring Collateral Agent will terminate
(but without prejudice to any liabilities which the retiring Collateral Agent
may have incurred prior to the termination of its agency) and (iii) the retiring
Collateral Agent will be discharged from any further liability or obligation
under or in connection with this Agreement or the other Security Documents.

(vi) The retiring Collateral Agent will cooperate with the successor Collateral
Agent in order to ensure that its functions are transferred to the successor
Collateral Agent without disruption to the service provided to the Second Lien
Agents, the Secured Parties and the Company and will promptly make available to
the successor Collateral Agent the documents and records which have been
maintained in connection with this Agreement and the other Security Documents in
order that the successor Collateral Agent is able to discharge its functions.

(vii) The Collateral Agent may resign its appointment upon appointment of a
successor Collateral Agent and such successor Collateral Agent having accepted
the role of the Collateral Agent under this Agreement. Any such new appointment
and all powers to be granted to the Collateral Agent will be granted pursuant to
an accession agreement satisfactory to the Company and the Applicable Authorized
Second Lien Representative.

(viii) The provisions of this Agreement will continue in effect for the benefit
of any retiring Collateral Agent in respect of any actions taken or omitted to
be taken by it or any event occurring before the termination of its agency.

(g) Certain Actions. The Collateral Agent will not be required to advance or
expend any funds or otherwise incur any financial liability in the performance
of its duties or the exercise of its powers or rights hereunder unless it has
been provided with security or indemnity reasonably satisfactory to it against
any and all liability or expense which may be incurred by it by reason of taking
or continuing to take such action. In the event that the Collateral Agent is
required to acquire title to an asset for any reason, or take any managerial
action of any kind in regard thereto, in order to carry out any fiduciary or
trust obligation for the benefit of another, which in the Collateral Agent’s
sole discretion may cause the Collateral Agent to be considered an “owner or
operator” under any environmental laws or otherwise cause the Collateral Agent
to incur, or be exposed to, any environmental liability or any liability under
any other federal, state or local law, the Collateral Agent reserves the right,
instead of taking such action, either to resign as Collateral Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Collateral Agent

 

22



--------------------------------------------------------------------------------

will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Collateral Agent’s actions and conduct
as authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment. Notwithstanding anything to the contrary
contained in this Agreement, or any Security Document, in the event the
Collateral Agent is entitled or required to commence an action to foreclose or
otherwise exercise its remedies to acquire control or possession of the
Collateral, the Collateral Agent shall not be required to commence any such
action or exercise any such remedy or to inspect or conduct any studies of any
property or take any such other action if the Collateral Agent has determined
that the Collateral Agent may incur personal liability as the result of the
presence at, or release on or from, the Collateral or such property, of any
hazardous substances unless the Collateral Agent has received security or
indemnity from a Person, in an amount and in a form all satisfactory to the
Collateral Agent in its sole discretion, protecting the Collateral Agent from
all such liability. The Collateral Agent shall at any time be entitled to cease
taking any action described above if it no longer reasonably deems any
indemnity, security or undertaking to be sufficient. In the event there is any
bona fide, good faith disagreement between the other parties to the Second Lien
Documents or any of the other Security Documents resulting in adverse claims
being made in connection with Collateral held by the Collateral Agent and the
terms of the Second Lien Documents or any of the other Security Documents do not
unambiguously mandate the action the Collateral Agent is to take or not to take
in connection therewith under the circumstances then existing, or the Collateral
Agent is in doubt as to what action it is required to take or not to take
hereunder or under the other Security Documents, it will be entitled to refrain
from taking any action (and will incur no liability for doing so) until directed
otherwise in writing by a request signed by the parties hereto entitled to give
such direction or by order of a court of competent jurisdiction.

(h) Non-Reliance on Collateral Agent and Other Secured Parties. Each Secured
Party acknowledges that it has, independently and without reliance upon the
Collateral Agent, any Authorized Second Lien Representative or any other Secured
Party or any of their Affiliates and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Secured Credit Documents. Each Secured Party
also acknowledges that it will, independently and without reliance upon the
Collateral Agent, any Authorized Second Lien Representative or any other Secured
Party or any of their Affiliates and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Second Lien Document or any related agreement or any document furnished
hereunder or thereunder.

(i) Collateral and Guaranty Matters. Each of the Secured Parties irrevocably
authorizes the Collateral Agent, at its option and in its discretion to release
any Lien on any property granted to or held by the Collateral Agent under any
Security Document, or any Grantor from its obligations under the Security
Documents, in each case in accordance with Section 25(g).

SECTION 22. Remedies; Rights Upon Event of Default; Application of Proceeds.
(a) (i) If any Event of Default shall have occurred and be continuing, the
Collateral Agent shall act, subject to the provisions of Sections 20 and 21, in
relation to the Collateral in accordance with the instructions of the Applicable
Authorized Second Lien Representative.

 

23



--------------------------------------------------------------------------------

(ii) The Collateral Agent shall disregard any instructions from any other Person
to exercise any right or remedy hereunder with respect to the Collateral if
those instructions are inconsistent with this Agreement.

(iii) Any Person entitled to instruct the Collateral Agent to exercise any right
or remedy hereunder with respect to the Collateral may give or refrain from
giving instructions to the Collateral Agent to exercise or refrain from
exercising the Collateral as it sees fit in accordance with the other provisions
of this Agreement.

(iv) The Collateral Agent shall inform each other Second Lien Agent on receiving
any instructions under this Section 22 to exercise remedies with respect to the
Collateral.

(b) (i) In addition to all other rights and remedies granted to it under this
Agreement, the Second Lien Documents and under any other instrument or agreement
securing, evidencing or relating to any of the Secured Obligations or pursuant
to any other applicable law, if any Event of Default shall have occurred and be
continuing the Collateral Agent may exercise all rights and remedies of a
secured party under the UCC. Without limiting the generality of the foregoing,
each Grantor expressly agrees that, if any Event of Default shall have occurred
and be continuing, the Collateral Agent without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon such Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith enter upon the premises of such Grantor where any
Collateral is located through self help, without judicial process, without first
obtaining a final judgment or giving such Grantor or any other Person notice and
opportunity for a hearing on the Collateral Agent’s claim or action and may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, license, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at a public or private sale or sales, at any exchange at such
prices as it may deem acceptable, for cash or on credit or for future delivery
without assumption of any credit risk. The Collateral Agent or any of the other
Secured Parties shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Collateral Agent and the other Secured Parties, the whole
or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases. Such sales
may be adjourned and continued from time to time with or without notice. The
Collateral Agent shall have the right to conduct such sales on premises of any
Grantor or elsewhere and shall have the right to use any Grantor’s premises
without charge for such time or times as the Collateral Agent deems necessary or
advisable.

 

24



--------------------------------------------------------------------------------

(ii) Each Grantor further agrees, at the Collateral Agent’s request following
the occurrence and during the continuance of an Event of Default to assemble the
Collateral and make it available to the Collateral Agent at a place or places
designated by the Collateral Agent which are reasonably convenient to the
Collateral Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Until the Collateral Agent is able to effect a sale, lease, or other
disposition of the Collateral, the Collateral Agent shall have the right to hold
or use the Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving the Collateral or its value or for any
other purpose deemed appropriate by the Collateral Agent. The Collateral Agent
shall have no obligation to any Grantor to maintain or preserve the rights of
such Grantor as against third parties with respect to the Collateral while the
Collateral is in the possession of the Collateral Agent. The Collateral Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of the Collateral and to enforce any of the Collateral Agent’s
remedies (for the benefit of the Collateral Agent and the other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Collateral Agent or
any of the other Secured Parties arising out of the repossession, retention or
sale of the Collateral except such as arise solely out of the gross negligence,
bad faith or willful misconduct of the Collateral Agent or such Secured Party as
finally determined by a court of competent jurisdiction. Each Grantor agrees
that ten (10) days prior notice by the Collateral Agent of the time and place of
any public sale or of the time after which a private sale may take place is
reasonable notification of such matters. Each Grantor shall remain liable,
jointly and severally with the other Grantors, for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any attorneys’ fees or other expenses (to the
extent provided for herein or in the Second Lien Documents) incurred by the
Collateral Agent or any of the other Secured Parties to collect such deficiency.

(iii) Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.

(iv) To the extent that applicable law imposes duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Collateral Agent,
(a) to fail to incur expenses reasonably deemed significant by the Collateral
Agent to prepare the Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to the
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of the Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on the Collateral or to remove Liens on or any adverse claims against the
Collateral, (d) to exercise collection remedies against Account Debtors and
other Persons obligated on the Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of the Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same

 

25



--------------------------------------------------------------------------------

business as any Grantor, for expressions of interest in acquiring all or any
portion of such Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of the Collateral, whether or not the Collateral is of
a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (k) to purchase insurance or credit enhancements
to insure the Collateral Agent against risks of loss, collection or disposition
of the Collateral or to provide to the Collateral Agent a guaranteed return from
the collection or disposition of the Collateral, (l) to dispose of Leases,
Inventory and related Collateral in one or more portfolio sales or in individual
sale transactions, or (m) to the extent deemed appropriate by the Collateral
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 21(b)(iv) is to provide non-exhaustive indications of what
actions or omissions by the Collateral Agent would not be commercially
unreasonable in the Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Collateral Agent shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 21(b)(iv). Without limitation upon the foregoing, nothing contained
in this Section 21(b)(iv) shall be construed to grant any rights to any Grantor
or to impose any duties on the Collateral Agent that would not have been granted
or imposed by this Agreement or by applicable law in the absence of this
Section 21(b)(iv).

(c) Notwithstanding the above provisions of this Section 22, the rights of the
Collateral Agent and each other Secured Party shall, prior to the Discharge of
First Lien Obligations, be subject to the provisions of the Intercreditor
Agreement.

(d) The proceeds of any collection, sale, disposition or other realization of
Collateral upon the enforcement of the security for the Secured Obligations
(including for these purposes distributions of cash, securities or other
property on account of the value of the Collateral in a bankruptcy case of any
Grantor), including any Collateral consisting of cash, shall, subject to the
Intercreditor Agreement, be applied as follows:

FIRST, to the payment of all costs and reasonable expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement or any other Second Lien Document and all other
Secured Obligations constituting fees, indemnities, expenses and other amounts
(other than principal and interest) owed to the Collateral Agent in its capacity
as such, including all and the reasonable and documented out-of-pocket court
costs, fees and documented expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Second Lien Document on behalf of any Grantor and any other reasonable and
documented out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Second Lien
Document;

 

26



--------------------------------------------------------------------------------

SECOND, to the payment to the Second Lien Agents on a pro rata basis until in
full of all Secured Obligations constituting fees, indemnities, expenses and
other amounts (other than principal and interest) owed to the Second Lien Agents
in their capacities as such;

THIRD, to each Authorized Second Lien Representative on a pro rata basis (based
on the Secured Obligations (other than Certain Insolvency Obligations (as
defined below)) for which each such Authorized Second Lien Representative is the
Second Lien Agent) until the payment in full of all of the Indenture Obligations
and Additional Second Lien Obligations (in each case, other than Certain
Insolvency Obligations (as defined below)), the amounts so distributed to be
applied by the applicable Authorized Second Lien Representative among the Notes
Secured Parties in accordance with the Indenture and among the Additional
Secured Parties in accordance with the applicable Additional Loan Documents, as
applicable;

FOURTH, to each Authorized Second Lien Representative on a pro rata basis until
the payment in full of all interest or entitlement to fees or expenses or other
charges that accrue on the Indenture Obligations and Additional Second Lien
Obligations after the commencement of any Insolvency or Liquidation Proceeding
(“Certain Insolvency Obligations”); and

FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

SECTION 23. Grant of License to Use Proprietary Rights. Solely for the purpose
of enabling the Collateral Agent to exercise rights and remedies under
Section 22 hereof (including, without limiting the terms of Section 22 hereof,
in order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of the Collateral), effective
solely upon the occurrence and during the continuance of an Event of Default
and, subject to the Intercreditor Agreement, exercisable at such time as the
Collateral Agent shall be otherwise lawfully entitled to exercise such rights
and remedies, each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Proprietary Rights now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

SECTION 24. Limitation on the Collateral Agent’s and the Other Secured Parties’
Duty in Respect of Collateral. The Collateral Agent and each other Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the Collateral Agent nor any of the other Secured
Parties shall have any other duty as to any Collateral in its possession or
control or in the possession or control of the Collateral Agent or nominee of
the Collateral Agent or such other Secured Party, or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto.

 

27



--------------------------------------------------------------------------------

SECTION 25. Miscellaneous. (a) Reinstatement. This Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Grantor for liquidation or reorganization, should any Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

(b) Notices. All notices and other communications provided for hereunder shall
be in writing (including telegraphic or telecopy communication or facsimile
transmission) and mailed, telegraphed, telecopied, telexed, faxed or delivered
to it (a) if to any Grantor, addressed to it in care of the Company at Five
Greenwich Office Park, Greenwich, Connecticut 06830, (b) if to the Note Trustee,
to Wells Fargo Bank, National Association, at 45 Broadway, 14th Floor, New York,
New York 10006, (d) if to the Collateral Agent, to Wells Fargo Bank, National
Association, at 45 Broadway, 14th Floor, New York, New York 10006, and (e) if to
the Additional Agent (if any) at its address specified in the Secured Party
Security Agreement Supplement (in all cases above, or such other address as such
Person may designate from time to time by notice to the other parties hereto).
Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other party,
or whenever any of the parties desires to give and serve upon any other party
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given in the manner, and deemed received, as provided for
in the Indenture and the Additional Second Lien Agreements (if any).

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

(d) No Waiver; Cumulative Remedies; Amendments, Additional Grantors and
Additional Second Lien Obligation Arrangements, etc.

(i) Neither the Collateral Agent nor any of the other Secured Parties shall by
any act, delay, omission or otherwise be deemed to have waived any of its rights
or remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Collateral Agent and then only to the extent therein set forth. A waiver by
the Collateral Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent
would otherwise have had on any future occasion. No failure to exercise nor any
delay in exercising on the part of the Collateral Agent or any of the other
Secured Parties, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.

 

28



--------------------------------------------------------------------------------

(ii) Except as otherwise expressly specified herein or in the Intercreditor
Agreement, none of the terms or provisions of this Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by each Authorized Second Lien Representative (with the consent of the requisite
number of holders of the applicable Second Lien Obligations specified in the
relevant Second Lien Document), the Collateral Agent and Grantors.

(iii) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Second Lien Documents to “Grantor” shall also mean and
be a reference to such Additional Grantor, each reference in this Agreement and
the other Second Lien Documents to the “Collateral” shall also mean and be a
reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement. At the time an
Additional Grantor executes and delivers a Security Agreement Supplement, such
Additional Grantor shall execute and deliver to the Collateral Agent an
intellectual property security agreement substantially in the form of the
Intellectual Property Security Agreement executed and delivered by Grantors
party to this Agreement on the date hereof.

(iv) Upon the execution and delivery, or authentication, by any Person of a
secured party security agreement supplement in substantially the form of Exhibit
B hereto (each a “Secured Party Security Agreement Supplement”), (a) such Person
shall be referred to as an “Additional Second Lien Agent” and shall be and
become a Secured Party hereunder, (b) each reference in this Agreement to
“Secured Parties” shall also mean and be a reference to the Additional Secured
Parties represented by such Additional Second Lien Agent, (c) each reference in
this Agreement of a grant of a security interest in a Grantor’s Collateral to a
Secured Party shall also mean a grant of a security interest to the Additional
Secured Parties represented by such Additional Second Lien Agent, (d) in the
case of a Secured Party Security Agreement Supplement delivered by an Additional
Second Lien Agent, each reference to an Authorized Second Lien Representative
shall be a reference to the Authorized Second Lien Representatives and/or the
Additional Second Lien Agent, (e) in the case of a Secured Party Security
Agreement Supplement delivered by an Additional Second Lien Agent, each
reference to Second Lien Agents shall be a reference to the Authorized Second
Lien Representatives, the Note Trustee and the Additional Second Lien Agent; and
(f) Sections 20, 21 and 22(a) may be amended and restated if deemed prudent in
the reasonable discretion of the Collateral Agent and the Authorized Second Lien
Representatives, acting unanimously (subject to, for the avoidance of doubt, the
Grantors’ rights under Section 25(d)(ii)). Among other things the Secured Party
Security

 

29



--------------------------------------------------------------------------------

Agreement Supplement shall for the avoidance of doubt, appoint the Collateral
Agent as the Additional Secured Parties’ collateral agent pursuant to terms of
this Agreement. The execution and delivery of any such Secured Party Security
Agreement Supplement shall not require the consent of any other party to this
Agreement; provided that the Indebtedness secured by such Secured Party Security
Agreement Supplement is otherwise permitted by all applicable Second Lien
Documents and the Intercreditor Agreement as certified to the Collateral Agent
by the Company in an Officers’ Certificate. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new Secured Party or Additional Second Lien Agent to this
Agreement. The Company shall deliver fully executed copies of the Secured Party
Security Agreement Supplements to each Second Lien Agent and the Collateral
Agent.

(e) Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

(f) Enforcement Expenses; Indemnification.

(i) Each Grantor agrees to pay or reimburse each Secured Party, including the
Applicable Authorized Second Lien Representative, for all its reasonable costs
and expenses incurred in collecting against such Grantor under the guarantee
contained in or related to the relevant Second Lien Document or otherwise
enforcing or preserving any rights under this Agreement and the other Second
Lien Documents to which such Grantor is a party, including, without limitation,
the reasonable and documented fees and disbursements of counsel to each Secured
Party, including the Applicable Authorized Second Lien Representative, in each
case subject to and in accordance with the relevant Second Lien Document.

(ii) Each Grantor agrees to indemnify, defend and save and hold harmless the
Collateral Agent and each of its Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay promptly after demand therefor, any and all claims,
damages (excluding any special, punitive, indirect or consequential damages),
losses, liabilities and out-of-pocket expenses (including, without limitation,
expenses and reasonable fees of external counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense has resulted from such Indemnified Party’s
gross negligence, bad faith or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

30



--------------------------------------------------------------------------------

(iii) Each Grantor will, promptly after demand therefor, pay to the Collateral
Agent the amount of any and all reasonable and documented out-of-pocket
expenses, including, without limitation, the reasonable and documented
out-of-pocket fees and expenses for counsel and of any experts and agents, that
they may incur in connection with (i) the negotiation and administration of this
Agreement (including, without limitation, reasonable and documented
out-of-pocket fees and expenses for counsel), or (ii) the custody, preservation,
use or operation of, or the sale of, collection from or other realization upon,
any of the Collateral of such Grantor, or (iii) the exercise or enforcement of
any of the rights of the Collateral Agent, the Second Lien Agents or the other
Secured Parties hereunder.

(iv) Each Grantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(v) The agreements in this clause (f) shall survive the Discharge of Secured
Obligations.

(g) Termination of this Agreement; Releases.

(i) Subject to Section 25(a) hereof, this Agreement shall terminate upon the
Discharge of the Secured Obligations.

(ii) Prior to the Discharge of First Lien Obligations, to the extent provided in
Section 5.1 of the Intercreditor Agreement, Liens on certain Collateral created
under this Agreement may automatically terminate and be released and all rights
of the Collateral Agent, the Second Lien Agents and the Secured Parties to such
Collateral shall automatically be terminated and discharged, in each case
without further actions by a Person. Upon any such termination, the Second Lien
Agents and the Collateral Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination; provided that the Company shall
deliver to the Collateral Agent a written notice for release, together with an
Officers’ Certificate stating that such release is in compliance with the
Intercreditor Agreement.

(iii) If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction otherwise permitted by all applicable Second
Lien Documents, to any Person other than the Company or any other Grantors, then
the Liens created hereby on such Collateral shall automatically terminate and be
released without further actions by any Person. In connection therewith, the
Collateral Agent, at the request and sole expense of such Grantor, and upon
receipt from such Grantor of an Officers’ Certificate describing the Collateral,
the conditions of such termination and release and compliance with the
applicable Second Lien Documents, shall promptly execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable to
evidence such termination and release. A Grantor shall be

 

31



--------------------------------------------------------------------------------

automatically released from its obligations hereunder if such Person ceases to
be a Subsidiary as a result of a transaction otherwise permitted by all
applicable Second Lien Documents as certified to the Collateral Agent in an
Officers’ Certificate and the Liens on the applicable Collateral pledged by such
Grantor hereunder shall be automatically released, in each case without any
further actions by any Person; provided that the Company shall deliver to the
Collateral Agent a written notice for release identifying the relevant Grantor,
together with an Officers’ Certificate stating that such transaction is in
compliance with the Second Lien Documents; provided further that no such release
shall occur to the extent such Person is not released as a guarantor under the
Second Lien Documents in accordance with the terms thereof.

(iv) Subject to Section 25(a) hereof, to the extent provided in the Indenture
(other than a release governed by clause (ii) or (iii) above), the Lien on all
Collateral created under this Agreement that secures the Secured Obligations
with respect to the Indenture Obligations shall automatically terminate and be
released and all rights of the Note Trustee and the Notes Secured Parties to the
Collateral shall automatically revert to the applicable Grantor, in each case
without further actions by any Person. Upon any such termination, the Note
Trustee and the Collateral Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination; provided that the Company shall
deliver to the Collateral Agent a written notice for release, together with an
Officers’ Certificate stating that such transaction is in compliance with the
Indenture Documents.

(v) Subject to Section 25(a) hereof, to the extent provided in an Additional
Second Lien Agreement (other than a release governed by clause (ii) or
(iii) above), the Lien on all Collateral created under this Agreement that
secures the Secured Obligations with respect to the Additional Second Lien
Obligations under such Additional Second Lien Agreement and the related
Additional Second Lien Documents shall automatically terminate and be released
and all rights of the applicable Second Lien Agent and applicable Additional
Secured Parties to the Collateral shall automatically revert to the applicable
Grantor, in each case without further actions by an Person. Upon any such
termination, the applicable Second Lien Agent and the Collateral Agent will, at
the applicable Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination;
provided that the Company shall deliver to the Collateral Agent a written notice
for release, together with an Officers’ Certificate stating that such
transaction is in compliance with the applicable Additional Second Lien
Documents.

(vi) Any execution and delivery of documents pursuant to this clause (g) shall
be without recourse to or warranty by the Collateral Agent and other Second Lien
Agents.

 

32



--------------------------------------------------------------------------------

(h) Successors and Assigns. This Agreement and all obligations of each Grantor
hereunder shall be binding upon and inure to the benefit of the successors and
assigns of such Grantor (including any debtor-in-possession on behalf of such
Grantor) and shall, together with the rights, remedies and obligations of the
Collateral Agent hereunder, inure to the benefit of and be binding upon the
Secured Parties, all future holders of any instrument evidencing any of the
Secured Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the Lien granted
to the Collateral Agent, for the benefit of the Secured Parties, hereunder.
Except as expressly permitted by the terms of the Indenture and the Additional
Second Lien Agreements (if any), no Grantor may assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Agreement.

(i) Counterparts. This Agreement may be authenticated in any number of separate
counterparts, each of which shall collectively and separately constitute one and
the same agreement. This Agreement may be authenticated by manual signature,
facsimile or, if approved in writing by the Collateral Agent, electronic means,
all of which shall be equally valid.

(j) Governing Law.

(i) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED, FURTHER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.

(ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE GRANTORS, THE SECOND LIEN AGENTS AND THE COLLATERAL AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE GRANTORS, THE SECOND LIEN AGENTS AND
THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.
NOTWITHSTANDING THE FOREGOING: (x) THE SECOND LIEN AGENTS AND THE COLLATERAL
AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GRANTOR
OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION ANY SECOND LIEN AGENT OR
THE COLLATERAL AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR OTHER SECURITY FOR THE SECURED OBLIGATIONS AND (y) EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

 

33



--------------------------------------------------------------------------------

(iii) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS AGREEMENT. EACH GRANTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO
THE COMPANY AT ITS ADDRESS SET FORTH OPPOSITE ITS NAME ON ITS SIGNATURE PAGE OR
TO SUCH OTHER ADDRESS AS THE COMPANY MAY DESIGNATE FOR ITSELF BY NOTICE TO THE
COLLATERAL AGENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT
TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

(k) Waiver of Jury Trial. THE GRANTORS, THE SECOND LIEN AGENTS AND THE
COLLATERAL AGENT EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY SECOND LIEN AGENT OR COLLATERAL AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE GRANTORS, THE SECOND LIEN AGENTS AND THE COLLATERAL AGENT EACH
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

(l) Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

(m) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

34



--------------------------------------------------------------------------------

(n) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Sections 25(j) and Section 25(k), with its counsel.

(o) Benefit of the Secured Parties. All Liens granted or contemplated hereby
shall be for the benefit of the Secured Parties and, subject to the
Intercreditor Agreement, all proceeds or payments realized from the Collateral
in accordance herewith shall be applied to the Secured Obligations in accordance
with Section 22(d) hereof and, to the extent of distributions pursuant thereto
in respect the various Secured Obligations, in accordance with the terms of the
applicable Second Lien Documents.

(p) INTERCREDITOR AGREEMENT. REFERENCE IS HEREBY MADE TO THE INTERCREDITOR
AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE LIENS AND
SECURITY INTERESTS GRANTED PURSUANT TO THIS AGREEMENT ARE EXPRESSLY SUBJECT AND
SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THE FIRST
LIEN COLLATERAL DOCUMENTS (AS SUCH TERM IS DEFINED IN THE INTERCREDITOR
AGREEMENT) AND (II) THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER IS SUBJECT TO
THE LIMITATIONS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE TERMS OF
THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN. THE
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF EACH OF THE SECOND LIEN AGENTS AND
OTHER SECURED PARTIES, HEREBY AGREES THAT ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, NO GRANTOR SHALL BE REQUIRED TO ACT OR REFRAIN FROM
ACTING IN A MANNER THAT IS INCONSISTENT WITH THE TERMS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT. WITHOUT LIMITATION OF THE FOREGOING AND IN ANY EVENT,
NO GRANTOR SHALL BE REQUIRED TO TAKE ANY ACTION HEREUNDER IF TAKING SUCH ACTION
(X) WOULD BE INCONSISTENT WITH THE TERMS OF THE INTERCREDITOR AGREEMENT OR
(Y) WOULD IMPAIR THE ABILITY OF ANY FIRST LIEN AGENT OR OTHER FIRST LIEN SECURED
PARTY TO PERFECT OR ENFORCE ITS INTEREST IN ANY COLLATERAL OR TO OBTAIN
POSSESSION OR CONTROL (WITHIN THE MEANING OF THE UCC) OF ANY COLLATERAL IN ORDER
TO ASSURE THE PRIORITY OF THE LIEN THEREIN OF SUCH FIRST LIEN AGENT OR OTHER
FIRST LIEN SECURED PARTY AS AGAINST ANY OTHER PERSON.

[Remainder of page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

GRANTORS:

 

Address for notices:

Five Greenwich Office Park

Greenwich, Connecticut 06831

    UNITED RENTALS, INC.     By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Senior Vice President and Treasurer

Address for notices:

Five Greenwich Office Park

Greenwich, Connecticut 06831

    UNITED RENTALS (NORTH AMERICA), INC.     By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Senior Vice President and Treasurer

Address for notices:

Five Greenwich Office Park

Greenwich, Connecticut 06831

    UNITED RENTALS (DELAWARE), INC.     By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Vice President and Treasurer

Address for notices:

Five Greenwich Office Park

Greenwich, Connecticut 06831

    UNITED RENTALS FINANCING LIMITED PARTNERSHIP     By its General Partner,
United Rentals of Nova Scotia (No. 1), ULC     By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Vice President and Treasurer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

 

Address for notices:

Five Greenwich Office Park

Greenwich, Connecticut 06831

   

UNITED RENTALS HIGHWAY

TECHNOLOGIES GULF, LLC

   

By its Sole Initial Member, United Rentals

(North America), Inc.

    By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Senior Vice President and Treasurer

Address for notices:

Five Greenwich Office Park

Greenwich, Connecticut 06831

    UNITED RENTALS REALTY, LLC    

By its Managing Member, United Rentals

(North America), Inc.

    By:  

/s/ Irene Moshouris

    Name:   Irene Moshouris     Title:   Senior Vice President and Treasurer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

    NOTE TRUSTEE:

Address for notices:

45 Broadway, 14th floor

New York, NY 10006

   

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Note Trustee

    By:  

/s/ Yana Kislenko

    Name:   Yana Kislenko     Title:   Vice President

Address for notices:

45 Broadway, 14th floor

New York, NY 10006

    COLLATERAL AGENT:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Collateral Agent

    By:  

/s/ Yana Kislenko

    Name:   Yana Kislenko     Title:   Vice President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

DEFINITIONS

All capitalized terms used but not otherwise defined in this Agreement shall
have the following respective meanings:

“Accounts” shall mean, with respect to each Grantor, all of such Grantor’s now
owned or hereafter acquired or arising accounts, as defined in the UCC, and
Leases, including any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance, all
Progress Billings, and all rentals, lease payments and other monies due and to
become due under any Lease.

“Account Debtor” shall mean each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangible (including a payment
intangible).

“Additional Grantor” shall have the meaning set forth in Section 25(d).

“Additional Second Lien Agent” shall mean any agent, trustee or representative
of the holders of Additional Second Lien Obligations who (a) is appointed as the
Second Lien Agent (for purposes related to the administration of the security
documents related thereto) pursuant to a credit agreement or other agreement
governing such Additional Second Lien Obligations, together with its successors
in such capacity, (b) has become a party to this Agreement pursuant to
Section 25(d) and (c) to the extent the Intercreditor Agreement is in existence
at such time, has become a party to the Intercreditor Agreement pursuant to
Section 8.22 thereof.

“Additional Second Lien Agreement” shall mean any Credit Facility evidencing or
governing Second Lien Debt (other than any Indenture Document), in each case in
respect of which an Additional Second Lien Agent has become a party to this
Agreement pursuant to Section 25(d) and, to the extent the Intercreditor
Agreement is in existence at such time, has become a party to the Intercreditor
Agreement pursuant to Section 8.22 thereof.

“Additional Second Lien Collateral Documents” shall mean any agreement, document
or instrument pursuant to which a Lien is granted by a Grantor to secure any
Additional Second Lien Obligations or under which rights or remedies with
respect to any such Lien are governed.

“Additional Second Lien Documents” shall mean (a) each Additional Second Lien
Agreement and each of the other agreements, documents or instruments evidencing,
governing or securing any Additional Second Lien Obligations and (b) any other
related documents or instruments executed and delivered pursuant to any Second
Lien Document described in clause (a) above; provided, however, for the
avoidance of doubt, none of the Indenture Documents shall constitute Additional
Second Lien Documents.

 

Annex A — Page 1



--------------------------------------------------------------------------------

“Additional Second Lien Debt” shall mean Indebtedness incurred under
Section 10.08(b)(i) of the Indenture that is to be equally and ratably secured
with any other Second Lien Obligation; provided that (a) such Indebtedness has
been designated by the Company in an Officers’ Certificate delivered to the
Second Lien Agents as “Second Lien Debt” for the purposes of this Agreement
which certificate shall include a certification by an officer of the Company
that such Additional Second Lien Obligations are Additional Second Lien
Obligations permitted to be so incurred in accordance with each of the First
Lien Documents and each of the Second Lien Documents, (b) any agent, trustee or
representative of the holders of the Second Lien Obligations related to such
Second Lien Debt shall have become a party to this Agreement pursuant to
Section 25(d) and (c) to the extent the Intercreditor Agreement is in existence
at such time, any agent, trustee or representative of the holders of the Second
Lien Obligations related to such Second Lien Debt has become a party to the
Intercreditor Agreement pursuant to Section 8.22 thereof.

“Additional Second Lien Obligations” shall mean (a) any Obligations with respect
to any Additional Second Lien Agreement, (b) all reimbursement obligations (if
any) and interest thereon with respect to any letter of credit or similar
instruments issued pursuant to any Additional Second Lien Agreement and (c) all
Hedging Obligations, cash management obligations and similar bank product
obligations between any Grantor, on the one hand, and any Person that was a
lender, agent for the lenders or holder of Obligations under any Additional
Second Lien Agreement at the time the agreement governing such obligations was
entered into (or any affiliate of any Person that was a lender, agent for the
lenders or holder of Obligations under any Additional Second Lien Agreement at
the time the agreement governing such obligations was entered into), on the
other hand, to the extent that such obligations are designated by the Company in
accordance with the applicable Additional Second Lien Documents to be secured by
Liens on the Collateral, and all fees, expenses and other amounts payable from
time to time in connection therewith; provided, however, for the avoidance of
doubt, none of the Indenture Obligations or First Lien Obligations shall
constitute Additional Second Lien Obligations.

“Additional Secured Parties” shall mean any Additional Second Lien Agent, the
lenders and letter of credit issuer(s) party to any Additional Second Lien
Agreement and any other Person holding any Additional Second Lien Obligation or
to whom any Additional Second Lien Obligation is at any time owing.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, twenty-five percent (25%) or
more of the outstanding equity interests of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agreement” shall have the meaning set forth in the recitals.

“Applicable Agent” shall mean (i) prior to the Discharge of First Lien
Obligations, the First Lien Designated Agent (as defined in the Intercreditor
Agreement) and (ii) from and after the Discharge of First Lien Obligations, the
Collateral Agent.

 

Annex A — Page 2



--------------------------------------------------------------------------------

“Applicable Authorized Second Lien Representative” shall mean (i) initially the
Largest Second Lien Holder at such time, (ii) thereafter, subject to clause
(ii) below, upon the occurrence of a Larger Second Lien Holder Event, the
Authorized Second Lien Representative in respect of the Second Lien Obligations
with the then largest principal amount outstanding, and (ii) from and after the
Non-Controlling Authorized Second Lien Representative Enforcement Date, the
Major Non-Controlling Authorized Second Lien Representative.

“Authorized Second Lien Representative” shall mean (i) in the case of any
Indenture Obligations or the Notes Secured Parties, the Note Trustee and (ii) in
the case of any Additional Second Lien Obligations, the applicable Additional
Second Lien Agent.

“Chattel Paper” shall mean all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning set forth in Section 2(a).

“Collateral Access Agreements” shall mean any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where Rental Equipment or
Merchandise and Consumables Inventory is stored or located, in each case in a
form reasonably satisfactory to the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Agreement.

“Collateral Agent’s Liens” shall mean the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the other Second Lien Collateral Documents.

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

“Controlling Secured Parties” shall mean as between the Notes Secured Parties
and the Additional Secured Parties, the Secured Parties whose Authorized Second
Lien Representative is the Applicable Authorized Second Lien Representative.

“Credit Agreement” shall mean the Amended and Restated Credit Agreement, dated
as of October 14, 2011, and as amended as of December 29, 2011, among the
Company and certain of its Subsidiaries, as Borrowers, Holdings and certain of
its Subsidiaries, as guarantors, United Rentals of Canada, Inc., as Canadian
Borrower, United Rentals Financing Limited Partnership, as specified loan
borrower, Bank of America, N.A., as agent, U.S. swingline lender and U.S. letter
of credit issuer, Bank of America, N.A. (acting through its Canada branch), as
Canadian swingline lender and Canadian letter of credit issuer, Wells Fargo
Capital Finance, LLC, as syndication agent, Citigroup Global Markets Inc. and
Morgan Stanley Senior Funding, Inc., as co-documentation agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Capital Finance, LLC, Citigroup
Global Markets Inc. and

 

Annex A — Page 3



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc., as joint lead arrangers and joint
bookrunners, and the lenders party thereto, together with the related documents
(including any term loans and revolving loans thereunder, any guarantees and any
security documents, instruments and agreements executed in connection
therewith), as amended, extended, renewed, restated, supplemented or otherwise
modified (in whole or in part, and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time, and any
agreement, indenture or other instrument (and related documents) governing any
form of Indebtedness incurred to refinance or replace, in whole or in part, the
borrowings and commitments at any time outstanding or permitted to be
outstanding under such Credit Agreement or a successor Credit Agreement, whether
by the same or any other lender or holder of Indebtedness or group of lenders or
holders of Indebtedness and whether to the same obligor or different obligors
and whether for the same or a different amount (including an increased amount)
or on the same or different terms, conditions, covenants and other provisions.

“Credit Agreement Agent” shall mean Bank of America, N.A., as agent under the
Credit Agreement, together with its successors and assigns in such capacity (or,
in the case of a refinancing or replacement in full of the Credit Agreement, the
Person serving at such time as the “Agent”, “Administrative Agent”, “Collateral
Agent” or other similar representative of the lenders under the Credit
Agreement, together with its successors and assigns in such capacity); provided,
that if the Credit Agreement is refinanced or replaced in full by two or more
Credit Agreements, the “Agent”, “Administrative Agent”, “Collateral Agent” or
other similar representative of the lenders under each of the Credit Agreements
shall select one Person from amongst themselves to serve as Credit Agreement
Agent.

“Credit Facility” shall mean one or more debt facilities or agreements
(including the Credit Agreement and the Indenture), commercial paper facilities,
securities purchase agreements, indentures or similar agreements, in each case,
with banks or other institutional lenders or investors providing for, or acting
as initial purchasers of, revolving loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), notes,
debentures, letters of credit or the issuance and sale of securities including
any related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith and in each case, as amended, extended,
renewed, restated, supplemented or otherwise modified (in whole or in part, and
without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, and any agreements, indentures or other
instruments (and related documents) governing any form of Indebtedness incurred
to refinance or replace, in whole or in part, the borrowings and commitments at
any time outstanding or permitted to be outstanding under such facility or
agreement or successor facility or agreement whether by the same or any other
lender or holder of Indebtedness or group of lenders or holders of Indebtedness
and whether the same obligor or different obligors.

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.

“Debtor Relief Laws” shall mean any bankruptcy, insolvency or debtor relief law,
including, without limitation, the U.S. Bankruptcy Code and any similar Federal,
state or foreign law for the relief of debtors.

 

Annex A — Page 4



--------------------------------------------------------------------------------

“Discharge of First Lien Obligations” has the meaning set forth in the
Intercreditor Agreement.

“Discharge of Secured Obligations” shall mean the Discharge of Second Lien
Obligations (as defined in the Intercreditor Agreement).

“Documents” shall mean all “documents” as such term is defined in the UCC,
including bills of lading, warehouse receipts or other documents of title, now
owned or hereafter acquired by any Grantor.

“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary of the
Company other than a Foreign Subsidiary.

“Domestic Subsidiary” shall mean any Subsidiary of the Company other than a
Foreign Subsidiary.

“Equipment” shall mean all of each Grantor’s now owned or hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, service and
delivery vehicles with respect to which a certificate of title has been issued,
aircraft, dies, tools, jigs, molds and office equipment, as well as all of such
types of property leased by any Grantor, and all of each Grantor’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase); together with all present and future additions and
accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Event of Default” shall mean an “Event of Default” under and as defined in any
Second Lien Document.

“Existing Securitization Facility” shall have the meaning set forth in the
Credit Agreement as in effect on the date hereof.

“First Lien Agents” shall have the meaning set forth in the Intercreditor
Agreement.

“First Lien Documents” shall have the meaning set forth in the Intercreditor
Agreement.

 

Annex A — Page 5



--------------------------------------------------------------------------------

“First Lien Obligations” shall have the meaning set forth in the Intercreditor
Agreement.

“First Lien Secured Parties” shall have the meaning set forth in the
Intercreditor Agreement.

“Foreign Entity” shall mean, with respect to the Grantors, any corporation,
partnership, limited liability company or other business entity (x) which is
organized under the laws of a jurisdiction other than a state of the United
States or the District of Columbia, and (y) of which securities or other
ownership interests representing more than 50% of the equity, more than 50% of
the ordinary voting power, more than 50% of the general partnership interests or
more than 50% of the limited liability company membership interest are, at the
time of any determination is being made, owned directly or indirectly in the
aggregate by all such Grantors.

“Foreign Subsidiary” shall mean any Subsidiary of the Company not created or
organized under the laws of the United States or any state thereof or the
District of Columbia.

“Fuel Hedging Agreement” shall mean any forward contract, swap, option, hedge or
other similar financial agreement designed to protect against fluctuations in
fuel prices.

“Funding SPV” shall have the meaning set forth in the recitals.

“General Intangibles” shall mean all of each Grantor’s now owned or hereafter
acquired “general intangibles” as defined in the UCC, choses in action and
causes of action and all other intangible personal property of each Grantor of
every kind and nature (other than Accounts), including, without limitation, all
contract rights, payment intangibles, Proprietary Rights, corporate or other
business records, inventions, designs, blueprints, plans, specifications,
patents, patent applications, trademarks, service marks, trade names, trade
secrets, goodwill, copyrights, computer software, customer lists, registrations,
licenses, franchises, Tax refund claims, any funds which may become due to any
Grantor in connection with the termination of any Plan or other employee benefit
plan or any rights thereto and any other amounts payable to any Grantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which any Grantor is beneficiary, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to any Grantor.

“Goods” shall mean all “goods” as defined in the UCC, now owned or hereafter
acquired by any Grantor, wherever located, including embedded software to the
extent included in “goods” as defined in the UCC, and manufactured homes.

“Governmental Authority” shall mean any nation or government, any state,
provincial, territorial or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof and any governmental
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

Annex A — Page 6



--------------------------------------------------------------------------------

“Grantor” shall have the meaning set forth in the first paragraph of this
Agreement.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Protection Agreement, Currency Agreement or Fuel
Hedging Agreement.

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.

“Impairment” shall have the meaning set forth in Section 20(h).

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Indenture as in effect on the date
hereof.

“Indenture” shall mean the Indenture dated as of March 9, 2012, under which
5.75% Senior Secured Notes due 2018 were issued, among Funding SPV, Wells Fargo
Bank, National Association, as Note Trustee and Notes Collateral Agent and the
other parties thereto from time to time, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

“Indenture Documents” shall mean (a) the Indenture, the Notes, the guarantees
thereof, the Notes Collateral Documents and each of the other agreements,
documents or instruments evidencing or governing any Indenture Obligations and
(b) any other related documents or instruments executed and delivered pursuant
to any Indenture Document described in clause (a) above evidencing or governing
any Obligations thereunder, in each case, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

“Indenture Obligations” shall mean all Obligations in respect of the Notes or
arising under the Indenture Documents or any of them. Indenture Obligations
shall include all interest accrued (or which would, absent the commencement of
an Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Indenture Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding
(including all amounts accruing on or after the commencement of an Insolvency or
Liquidation Proceeding, or that would have accrued or become due but for the
effect of an Insolvency or Liquidation Proceeding and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency or Liquidation Proceeding).

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Debtor Relief Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

 

Annex A — Page 7



--------------------------------------------------------------------------------

“Instruments” shall mean all instruments as such term is defined in Article 9 of
the UCC, now owned or hereafter acquired by any Grantor.

“Intellectual Property Security Agreement” shall mean the Intellectual Property
Security Agreement dated as of the date hereof among the Grantors for the
benefit of the Secured Parties.

“Initial Pledged Debt” shall mean the indebtedness set forth opposite such
Grantor’s name on and as otherwise described in Part II of Schedule I to this
Agreement and issued by the obligors named therein.

“Initial Pledged Equity” shall mean the shares of stock or other equity
interests owned by each Grantor set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule I to this Agreement and issued by the
Persons named therein.

“Intercreditor Agreement” shall have the meaning set forth in the recitals.

“Interest Rate Protection Agreement” shall mean, with respect to any Person, any
arrangement with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include without limitation, interest rate swaps, caps, floors, collars and
similar agreements.

“Inventory” shall mean all of each Grantor’s now owned or hereafter acquired
Rental Equipment, Merchandise and Consumables Inventory and other inventory,
goods and merchandise, wherever located, to be furnished under any contract of
service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials
and supplies of any kind, nature or description which are used or consumed in
such Grantor’s business or used in connection with the packing, shipping,
advertising, selling or finishing of such goods, merchandise, and all documents
of title or other Documents representing them.

“Investment Property” shall mean all of each Grantor’s now owned or hereafter
acquired “investment property” as defined in the UCC, and includes all right
title and interest of each Grantor in and to any and all: (a) securities whether
certificated or uncertificated; (b) securities entitlements; (c) securities
accounts; (d) commodity contracts; or (e) commodity accounts.

“Issuers” shall mean the collective reference to each issuer of any Investment
Property.

“Larger Second Lien Holder Event” shall mean as of any date of determination,
the date when the applicable Second Lien Obligations held by the Largest Second
Lien Holder, as the case may be, on such date ceases to represent the largest
principal amount outstanding of any then outstanding Second Lien Obligations
represented by any Authorized Second Lien Representative.

 

Annex A — Page 8



--------------------------------------------------------------------------------

“Largest Second Lien Holder” shall mean initially, the Note Trustee, and from
time to time thereafter, the Authorized Second Lien Representative in respect of
the Second Lien Obligations representing the largest principal amount
outstanding of any then outstanding Second Lien Obligations represented by any
Authorized Second Lien Representative, as certified by the Borrower to the
Collateral Agent in an Officers’ Certificate.

“Leases” shall mean the written agreements between a Grantor and an Account
Debtor entered into in the ordinary course of business of such Grantor for
rental or lease of Rental Equipment by such Grantor to such Account Debtor,
including all schedules and supplements thereto.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not a
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.

“Lien” shall mean: (a) any interest in property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, priority or lien arising from a mortgage, deed
of trust, encumbrance, pledge, hypothecation, deemed trust, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; and (b) to the extent not
included under clause (a), any reservation, exception, encroachment, easement,
servitude right-of-way, restriction, lease or other title exception or
encumbrance affecting property.

“Like-Kind Exchange” shall mean, if gain or loss would not be recognized under
Section 1031 of the Code, any exchange of property (“Relinquished Property”) for
like property (“Replacement Property”) for use in the business of the Company
and its Domestic Subsidiaries; provided that (a) the disposition of the
Relinquished Property is permitted under the terms of the Credit Agreement as in
effect on the Issue Date, (b) the transaction is entered into in connection with
the acquisition of Rental Equipment in the normal course of business, (c) the
applicable “exchange agreement” reflects arm’s-length terms with a Qualified
Intermediary who is not an Affiliate of Holdings and otherwise contains
customary terms consistent with past practices and (d) all Net Proceeds (as
defined in the Credit Agreement as in effect on the Issue Date) thereof are
deposited in one or more Like-Kind Exchange Accounts.

“Like-Kind Exchange Account” shall mean any account established jointly with a
Qualified Intermediary pursuant to and solely for the purposes of facilitating
any Like-Kind Exchange, the amounts on deposit in which shall be limited to
proceeds realized from the disposition of Relinquished Property in connection
with a Like-Kind Exchange.

 

Annex A — Page 9



--------------------------------------------------------------------------------

“Major Non-Controlling Authorized Second Lien Representative” shall mean,
following a Non-Controlling Authorized Second Lien Representative Enforcement
Date, the Authorized Second Lien Representative in respect of the Second Lien
Obligations with the then second largest principal amount outstanding.

“Material Account” shall mean any bank account or securities account of any
Grantor, including in any case any account into which proceeds from any
Qualified Receivables Transaction (including, but not limited to, the Existing
Securitization Facility) are deposited, but excluding (a) any “Controlled
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the June 9, 2008, (b) any Like-Kind
Exchange Account, (c) any account which is exclusively used for disbursement
purposes (including payroll accounts) and (d) other accounts to the extent the
aggregate amount of funds on deposit therein does not exceed $2,500,000.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets or financial
condition of Holdings and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Company and the other Grantors (taken as a
whole) to perform their obligations under any Second Lien Document to which any
of the Grantors is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Grantor of any Second
Lien Document to which it is a party.

“Merchandise and Consumables Inventory” shall mean Inventory owned by a Grantor,
other than Rental Equipment held for sale or rental, including, without
limitation, parts for Rental Equipment, parts to be sold, parts to be installed
on Rental Equipment (which parts are not then incorporated or installed in or
on, or affixed or appurtenant to, any such Rental Equipment), and Inventory for
the contractors supply business of the Grantors.

“Multi-employer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Company or any
ERISA Affiliate.

“Non-Controlling Authorized Second Lien Representative” shall mean at any time,
any Authorized Second Lien Representative that is not the Applicable Authorized
Second Lien Representative at such time.

“Non-Controlling Authorized Second Lien Representative Enforcement Date” shall
mean, the date that is 90 days (throughout which 90-day period the Major
Non-Controlling Authorized Second Lien Representative was not the Applicable
Authorized Second Lien Representative) after the occurrence of (a) an “Event of
Default” under and as defined in the terms of the relevant Indebtedness and
(b) the Collateral Agent’s and each other Authorized Second Lien
Representative’s receipt of written notice from such Major Non-Controlling
Authorized Second Lien Representative certifying that (i) such Authorized Second
Lien Representative is the Major Non-Controlling Authorized Second Lien
Representative and that an “Event of Default”, with respect to such
Indebtedness, has occurred and is continuing and (ii) that such Indebtedness is
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of such Indebtedness; provided that
the Non-Controlling Authorized Second Lien Representative Enforcement Date shall
be stayed and shall not occur and shall be deemed not to have occurred with
respect to any Collateral (1) at any time the Applicable Authorized Second Lien
Representative has directed the Collateral Agent to commence and is pursuing any
enforcement action with respect to such Collateral with reasonable diligence in
light of the then existing circumstances or (2) at any time a Grantor that has
granted a security interest in such Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

 

Annex A — Page 10



--------------------------------------------------------------------------------

“Non-Controlling Secured Parties” shall mean the Secured Parties which are not
Controlling Secured Parties.

“Notes” shall mean (a) the 5.75% Senior Secured Notes due 2018 issued by Funding
SPV under the Indenture, (b) any additional notes issued under the Indenture by
the Company; provided that, in respect of any additional notes, the Company has
delivered an Officers’ Certificate to the First Lien Agents (if any) and Second
Lien Agents certifying that the Indebtedness in respect of such additional notes
is permitted to be so incurred in accordance with any First Lien Documents and
each of the Second Lien Documents and (c) any notes issued by the Company in
exchange for, and as contemplated by, any of the foregoing notes and the related
registration rights agreement with substantially identical terms as such notes
being exchanged.

“Notes Agent” shall mean, collectively, the Note Trustee and the Collateral
Agent.

“Notes Collateral Documents” shall mean this Agreement, the Intellectual
Property Security Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted by a Grantor to secure any Indenture
Obligations or under which rights or remedies with respect to any such Lien are
governed, as the same may be amended, supplemented or otherwise modified from
time to time.

“Notes Secured Parties” shall mean the Persons holding Indenture Obligations,
including the Notes Agent.

“Note Trustee” shall have the meaning set forth in the first paragraph of this
Agreement.

“Obligations” shall mean, with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, guarantees of such Indebtedness (or of Obligations in
respect thereof), other monetary obligations of any nature and all other amounts
payable thereunder or in respect thereof.

“Officers’ Certificate” shall mean a certificate signed by two of the following
officers or other representatives of the Company: the Chairman of the Board of
Directors, the Chief Executive Officer, the President or a Vice President, the
Chief Financial Officer, the Treasurer, an Assistant Treasurer, the Secretary or
an Assistant Secretary, of the Company.

“Payment Account” shall mean each bank account to which the proceeds of
Collateral are deposited or credited, and which is maintained in the name of the
Collateral Agent, on terms acceptable to the Collateral Agent.

 

Annex A — Page 11



--------------------------------------------------------------------------------

“Pension Plan” shall mean a pension plan or an employee benefit plan (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA, other than a
Multi-employer Plan, or any other applicable laws, which a Grantor sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.

“Permitted Liens” shall mean and include all Liens that constitute “Permitted
Liens” within the meaning of the Indenture as in effect on the date hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” shall mean any employee benefit plan (including such plans as defined in
Section 3(3) of ERISA) which a Grantor sponsors or maintains or to which a
Grantor or a Subsidiary of a Grantor makes, is making, or is obligated to make
contributions and includes any Pension Plan.

“Pledged Debt” shall have the meaning set forth in Section 2(a).

“Pledged Equity” shall have the meaning set forth in Section 2(a).

“Progress Billing” shall mean any invoice for goods sold or services rendered
under a contract or agreement pursuant to which the Account Debtor’s obligation
to pay such invoice is conditioned upon any Grantor’s or any Subsidiary of a
Grantor’s completion of any further performance under the contract or agreement;
provided that in no event will any invoice for rent under a Lease be considered
a Progress Billing.

“Proprietary Rights” shall mean all of each Grantor’s now owned or hereafter
arising or acquired licenses, franchises, permits, designs, patents, patent
rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, designs, patent, trademark
and service mark applications, and all licenses and rights related to any of the
foregoing, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations, and continuations-in-part of any
of the foregoing, and all rights to sue for past, present and future
infringement of any of the foregoing.

“Qualified Intermediary” shall mean any Person acting in its capacity as a
qualified intermediary to facilitate any Like-Kind Exchange or operate and/or
own a Like-Kind Exchange Account.

 

Annex A — Page 12



--------------------------------------------------------------------------------

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by any Grantor and/or any Subsidiary of a
Grantor pursuant to which such Grantor and/or Subsidiary may sell, assign,
convey, participate, contribute to capital or otherwise transfer to (a) a
Receivables Entity (as defined in the Credit Agreement as in effect on the Issue
Date) (in the case of a transfer by any Grantor or any Subsidiary of a Grantor)
or (b) any other Person (in the case of a transfer by a Receivables Entity (as
defined in the Credit Agreement as in effect on the Issue Date)), or may grant a
security interest in or pledge, any Accounts or interests therein (whether now
existing or arising in the future) of any Grantor or any Subsidiary of a
Grantor, and any assets related thereto (other than any Inventory or Equipment)
including, without limitation, all collateral securing such Accounts, all
contracts and contract rights, purchase orders, Leases, security interests,
financing statements or other documentation in respect of such Accounts and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of such Accounts, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with asset securitization transactions involving receivables similar to such
Accounts and any collections or proceeds of any of the foregoing. For the
avoidance of doubt, the transactions contemplated by the Existing Securitization
Facility as of the Issue Date, and any extensions, increases, replacement or
refinancing thereof, with the same or different parties, on substantially
similar terms, constitute Qualified Receivables Transactions.

“Real Estate” shall mean all of each Grantor’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of each Grantor’s now or hereafter owned
or leased interests in the improvements thereon, the fixtures attached thereto
and the easements appurtenant thereto.

“Rental Equipment” shall mean tangible personal property which is offered for
sale or rent (or offered for sale as used equipment) by a Grantor in the
ordinary course of its business or used in the business of the Grantors and
their Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

“Requirement of Law” shall mean, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Restricted Subsidiary” shall mean any “Restricted Subsidiary” of the Company
under, and as defined in, the Indenture.

“Second Lien Agents” shall mean, collectively, the Notes Agent and each
Additional Second Lien Agent.

“Second Lien Collateral Documents” shall mean, collectively, the Notes
Collateral Documents and the Additional Second Lien Collateral Documents.

“Second Lien Documents” shall mean, collectively the Indenture Documents and the
Additional Second Lien Documents.

“Second Lien Obligations” shall mean, collectively, the Indenture Obligations
and the Additional Second Lien Obligations.

“Secured Obligations” shall mean the Second Lien Obligations.

“Secured Parties” shall mean, collectively, the Notes Secured Parties and the
Additional Secured Parties.

 

Annex A — Page 13



--------------------------------------------------------------------------------

“Secured Party Security Agreement Supplement” shall have the meaning set forth
in Section 25(d).

“Security Collateral” shall have the meaning set forth in Section 2(a).

“Security Documents” shall mean the security agreements, collateral assignments,
agency agreements and related agreements, instruments and documents executed and
delivered pursuant to the Indenture, the Additional Second Lien Agreements (if
any), the other Second Lien Documents or any of the foregoing (including,
without limitation, financing statements under the UCC of the relevant states),
as amended, supplemented, restated, renewed, refunded, replaced, restructured,
repaid, refinanced or otherwise modified from time to time, and pursuant to
which Collateral is pledged, assigned or granted to or on behalf of the
Collateral Agent for the ratable benefit of the Secured Parties or notice of
such pledge, assignment or grant is given.

“Security Interest” shall have the meaning set forth in Section 2(a).

“Software” shall mean all “software” as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Subsidiary” of a Person shall mean any corporation, association, partnership,
limited liability company, unlimited liability company, joint venture or other
business entity of which more than fifty percent (50%) of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

“Titled Goods” shall mean vehicles and similar items that are (a) subject to
certificate-of-title statutes or regulations under which a security interest in
such items are perfected by an indication on the certificates of title of such
items (in lieu of filing of financing statements under the UCC) or (b) evidenced
by certificates of ownership or other registration certificates issued or
required to be issued under the laws of any jurisdiction.

“UCC” shall have the meaning set forth in Section 1.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

 

Annex A — Page 14



--------------------------------------------------------------------------------

SCHEDULE I

to

AGREEMENT

PLEDGED EQUITY AND PLEDGED DEBT

PART I

Issued and Outstanding Stock

 

Issuer

   Certificate No.   

No. of
Shares

  

Grantor

   Issued    Outstanding

United Rentals of Canada, Inc.

   C-1    10,870    United Rentals Highway Technologies Gulf, LLC    10,870   
10,870

United Rentals (Delaware), Inc.

   P-1    30,000 (preferred stock)    United Rentals (North America), Inc.   
30,000    30,000

United Rentals Highway Technologies Gulf, LLC

   N/A    10,870    United Rentals (North America), Inc.    10,870    10,870

United Rentals (North America), Inc.

   2    100    United Rentals, Inc.    100    100

United Rentals of Nova Scotia (No. 1), ULC

   Certificate 5


Certificate 6

Certificate 7

  

87,043

5,386,243

1,505,510

   United Rentals (Delaware), Inc.    6,978,796    6,978,796

United Rentals of Nova Scotia (No. 2), ULC

   Certificate 4    1,000    United Rentals (Delaware), Inc.    1,000    1,000

Partnership Interests

 

Name of Company

  

Interest

United Rentals Financing Limited Partnership

   United Rentals Nova Scotia (No. 1), ULC - 96.807% interest in URFLP United
Rentals Nova Scotia (No. 2), ULC - 3.193% interest in URFLP

UR Canadian Financing Partnership

  

United Rentals Financing Limited Partnership 99% (certificate nos. 17, 18 and
19; total units: 15,828,268), and United Rentals Nova Scotia (No.2), ULC 1%

(Note: Cert No. 17 - 10,163,992 units; Cert No. 18 - 5,518,267 units; Cert No.
19 - 146,009 units)

United Rentals Receivables LLC II

   United Rentals (North America), Inc. is the sole member and United Rentals,
Inc. is the manager

United Rentals Realty, LLC

   United Rentals (North America), Inc. is the sole member and United Rentals,
Inc. is the manager

 

Schedule I - Page 1



--------------------------------------------------------------------------------

Other Equity Interests

 

  1. 185,567 common securities certificates of United Rentals Trust I owned by
United Rentals, Inc.

 

  2. 99.9% of the equity interest of Provisto, S. de R.L. de C.V. owned by
United Rentals (Delaware), Inc. and .1% of the equity interest of Provisto, S.
de R.L. de C.V. owned by United Rentals (North America), Inc.

 

  3. 99.999997% of the equity interest of United Rentals, S. de R.L. de C.V.
owned by United Rentals (Delaware), Inc. and .000003% of the equity interest of
United Rentals, S. de R.L. de C.V. owned by United Rentals (North America), Inc.

PART II

Pledged Debt

 

  1. Amended and Restated Global Intercompany Note, dated April 30, 2012.

 

Schedule I - Page 2



--------------------------------------------------------------------------------

SCHEDULE II

to

AGREEMENT

JURISDICTIONS OF ORGANIZATION

 

Grantor

   State/Province of
Organization    Type of Entity    Organizational I.D.

United Rentals, Inc.

   Delaware    Corporation    2922505

United Rentals (North America), Inc.

   Delaware    Corporation    5111514

United Rentals (Delaware), Inc.

   Delaware    Corporation    3465858

United Rentals Highway Technologies Gulf, LLC

   Delaware    Limited Liability
Company    3329406

United Rentals Financing Limited Partnership

   Delaware    Limited
Partnership    4257258

United Rentals Realty, LLC

   Delaware    Limited Liability
Company    4598063

 

Schedule II - Page 1



--------------------------------------------------------------------------------

SCHEDULE III

to

AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Patent   

App

Number

   Reg
Number    File Date

System and Method for Utilization-Based Computing of Emissions Attributable to
Specific Equipment

   61390901    Pending    7-Oct-2010

 

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

A.I.M.S.

  78/185,104     Pending   United States of America   14-Nov-2002     14489  
UNITED RENTALS, INC.

CONSIDER IT DONE

  1295239   TMA733,843   Registered   Canada   27-Mar-2006   03-Feb-2009   37  
UNITED RENTALS, INC.

DESIGN MARK

  876279   518170   Registered   Canada   24-Apr-1998   19-Oct-1999  
035,037 & 042   UNITED RENTALS, INC.

E-RENTAL STORE

  1052619     Pending   Canada   28-Mar-2000     35   UNITED RENTALS, INC.

E-RENTAL STORE

  431686     Pending   Mexico   19-Jun-2000     35   UNITED RENTALS, INC.

L’EQUIPMENT QU’IL VOUS FAUT, NOUS L’AVONS!

  1067463   TMA567,559   Registered   Canada   18-Jul-2000   18-Sep-2002   035,
037, 042   UNITED RENTALS, INC.

MISCELLANEOUS DESIGN

  75/449,210   2406720   Registered   United States of America   12-Mar-1998  
21-Nov-2000   035,037 & 042   UNITED RENTALS, INC.

SESCO

  78/143,367     Pending   United States of America   12-Jul-2002     035, 037,
042   UNITED RENTALS, INC.

SKIDLUBE

  1086025     Pending   Canada   13-Dec-2000     37   UNITED RENTALS, INC.

THE RIGHT EQUIPMENT. RIGHT NOW!

  1052921   TMA575,374   Registered   Canada   29-Mar-2000   11-Feb-2003   035,
037, 042   UNITED RENTALS, INC.

THE RIGHT EQUIPMENT. RIGHT NOW!

  431685   680198   Registered   Mexico   19-Jun-2000   30-Nov-2000   35  
UNITED RENTALS, INC.

 

Schedule III - Page 1



--------------------------------------------------------------------------------

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

THE RIGHT EQUIPMENT. RIGHT NOW!

  431682   681007   Registered   Mexico   19-Jun-2000   14-Dec-2000   42  
UNITED RENTALS, INC.

THE RIGHT EQUIPMENT. RIGHT NOW!

  75/921,932   2419254   Registered   United States of America   17-Feb-2000  
09-Jan-2001   035, 042   UNITED RENTALS, INC.

THE SOLUTION

      Unfiled   United States of America       35   UNITED RENTALS, INC.

THE UNDERGROUND EQUIPMENT SPECIALIST

  75/756,944   2410275   Registered   United States of America   21-Jul-1999  
05-Dec-2000   37   UNITED RENTALS, INC.

THE UNITED RENTALS SOLUTION

      Unfiled   United States of America       35   UNITED RENTALS, INC.

UNITED RENTALS

  75/445,513   2476091   Registered   United States of America   05-Mar-1998  
07-Aug-2001   035, 037, 042   UNITED RENTALS, INC.

UNITED RENTALS—DESIGN ONLY

  75/449,210   2,406,720   Registered   United States of America   12-Mar-1998  
12-Nov-2000   035, 037, 042   UNITED RENTALS, INC.

UNITED RENTALS

  876152   518086   Registered   Canada   23-Apr-1998   18-Oct-1999   035, 037,
042   UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  2254631   1827565   Registered   Argentina   29-Nov-1999   02-May-2001   37  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  2254632   1929994   Registered   Argentina   29-Nov-1999   02-Sep-2004   42  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  2254630   1827564   Registered   Argentina   29-Nov-1999   02-May-2001   35  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  1999-0009837   123726   Registered   Costa Rica   24-Nov-1999   05-Feb-2001  
35   UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  1999-0009838   124567   Registered   Costa Rica   24-Nov-1999   22-Oct-2001  
37   UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  1999-0009836   124540   Registered   Costa Rica   24-Nov-1999   22-Oct-2001  
42   UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  E-8478-99   12 BOOK 166   Registered   El Salvador   01-Dec-1999   04-Feb-2003
  37   UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  7246/2000   7.33   Registered   Honduras   18-May-2000   27-Dec-2000   42  
UNITED RENTALS, INC.

 

Schedule III - Page 2



--------------------------------------------------------------------------------

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

UNITED RENTALS AND DESIGN

  7245/2000   7.329   Registered   Honduras   18-May-2000   27-Dec-2000   37  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  409635   673099   Registered   Mexico   07-Feb-2000   29-Sep-2000   41  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  409632   673098   Registered   Mexico   07-Feb-2000   29-Sep-2000   39  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  409633   669974   Registered   Mexico   07-Feb-2000   30-Aug-2000   37  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  421994   678920   Registered   Mexico   19-Apr-2000   28-Nov-2000   35  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  421989   660547   Registered   Mexico   19-Apr-2000   26-Jun-2000   40  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  409634   696659   Registered   Mexico   07-Feb-2000   26-Apr-2001   42  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  99-04483   46613   Registered   Nicaragua   23-Dec-1999   24-Jan-2001   42  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  99-04482   46612   Registered   Nicaragua   23-Dec-1999   24-Jan-2001   37  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  99-04484   46614   Registered   Nicaragua   23-Dec-1999   24-Jan-2001   35  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  108235   108235   Registered   Panama   21-Jun-2000   20-Nov-2001   35  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  108234   108234   Registered   Panama   21-Jun-2000   20-Nov-2001   37  
UNITED RENTALS, INC.

UNITED RENTALS AND DESIGN

  108233   108233   Registered   Panama   21-Jun-2000   20-Nov-2001   42  
UNITED RENTALS, INC.

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO

  630144   848979   Registered   Mexico   19-Nov-2003   24-Aug-2004   35  
UNITED RENTALS, INC.

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO

  630143   848040   Registered   Mexico   19-Nov-2003   20-Aug-2004   43  
UNITED RENTALS, INC.

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO

  78/251,710     Pending   United States of America   19-May-2003     035, 042  
UNITED RENTALS, INC.

UNITED RENTALS EL EQUIPO ADECUADO. AL MOMENTO!

  77/315,951     Refiled   United States of America   29-Oct-2007     3537  

 

Schedule III - Page 3



--------------------------------------------------------------------------------

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

UNITED RENTALS THE RIGHT EQUIPMENT RIGHT NOW!

  1081162   TMA598,919   Registered   Canada   02-Nov-2000   09-Jan-2004  
035, 037, 042   UNITED RENTALS, INC.

URDATA

  1052617   TMA566,254   Registered   Canada   28-Mar-2000   22-Aug-2002   35  
UNITED RENTALS, INC.

URDATA

  434407   730884   Registered   Mexico   04-Jul-2000   30-Jan-2002   42  
UNITED RENTALS, INC.

URDATA

  434409   744011   Registered   Mexico   04-Jul-2000   30-Apr-2002   37  
UNITED RENTALS, INC.

URDATA

  28079   2497914   Registered   United States of America   24-Mar-2000  
16-Oct-2001   35   UNITED RENTALS, INC.

US RENTALS (AND DESIGN)

  74/141,973   1735268   Registered   United States of America   25-Feb-1991  
24-Nov-1992   37   UNITED RENTALS, INC.

VERTICADE

  76/141,032   2613339   Registered   United States of America   04-Oct-2000  
27-Aug-2002   9   UNITED RENTALS, INC.

GOT TOOLS?

  78/401,442   3,034,458   Registered   United States of America   14-Apr-2004  
27-Dec-2005   Int’l Cl. 37   URNA (ASSIGNMNT TO URI PENDING)

ALL THE RIGHT TOOLS

  76/376,777   3,069,631   Registered   United States of America   28-Feb-2002  
21-Mar-2006   Int’l Cl. 37   URNA (ASSIGNMNT TO URI PENDING)

THE TOOLS TO SATISFY

  78/622,914   3,085,242   Registered   United States of America   04-May-2005  
25-Apr-2006   Int’l Cl. 37   URNA (ASSIGNMNT TO URI PENDING)

LEASCO

  76/376,463   2,921,928   Registered   United States of America   28-Feb-2002  
28-Feb-2002   Int’l Cl. 37   URNA (ASSIGNMNT TO URI PENDING)

BRAND ON COMMAND

  78/757,357   3,219,696   Registered   United States of America     20-Mar-2007
    UNITED RENTALS (NORTH AMERICA), INC.

E2T

  77/859,863   3,840,358   Registered   United States of America     31-Aug-2010
    UNITED RENTALS (NORTH AMERICA), INC.

5S AND DESIGN

  78/599,527   3,353,413   Registered   United States of America     11-Dec-2007
    UNITED RENTALS (NORTH AMERICA), INC.

 

Schedule III - Page 4



--------------------------------------------------------------------------------

Trademark  

App

Number

 

Reg

Number

  Status   Country   File Date   Reg Date   Class   Owner

RENT OUR EQUIPMENT CUT YOUR COSTS

  78/570,582   3,147,687   Registered   United States of America     26-Sep-2006
    UNITED RENTALS (NORTH AMERICA), INC.

RENT OUR EQUIPMENT RAISE YOUR PROFITS

  78/560,196   3,191,151   Registered   United States of America     2-Jan-2007
    UNITED RENTALS (NORTH AMERICA), INC.

RSC

  78/795,158   3,249,167   Registered   United States of America     5-Jun-2007
    UNITED RENTALS (NORTH AMERICA), INC.

RSC

  78/654,302   3,403,076   Registered   United States of America     25-Mar-2008
    UNITED RENTALS (NORTH AMERICA), INC.

RSC AND DESIGN

  75/319,879   2,264,049   Registered   United States of America     27-Jul-1999
    UNITED RENTALS (NORTH AMERICA), INC.

RSC EQUIPMENT RENTAL

  78/492,564   3,136,868   Registered   United States of America     29-Aug-2006
    UNITED RENTALS (NORTH AMERICA), INC.

RSC EQUIPMENT RENTAL

  78/492,574   3,313,502   Registered   United States of America     16-Oct-2007
    UNITED RENTALS (NORTH AMERICA), INC.

RSC ONLINE

  78/534,413   3,111,367   Registered   United States of America     4-Jul-2006
    UNITED RENTALS (NORTH AMERICA), INC.

RSC RENTAL SERVICE CORPORATION AND DESIGN

  74/709,781   2,028,379   Registered   United States of America     7-Jan-1997
    UNITED RENTALS (NORTH AMERICA), INC.

RSC’S BRAND ON COMMAND

  78/757,380   3,217,309   Registered   United States of America     13-Mar-2007
    UNITED RENTALS (NORTH AMERICA), INC.

TOTAL CONTROL

  76/510,869   2,850,473   Registered   United States of America     8-Jun-2004
    UNITED RENTALS (NORTH AMERICA), INC.

 

Copyright   

Reg

Number

   Date of
Publication    Description

Total Control

   TX5-866-708    23-Oct-2003    Computer program

Total Control (2010 ed)

   TXu001720977    4-Oct-2010    Computer program

 

Schedule III - Page 5



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

To: Wells Fargo Bank, National Association, as Collateral Agent

Ladies and Gentlemen:

Reference is made to (i) the Indenture, dated as of March 9, 2012 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Indenture”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), United Rentals (Delaware), Inc., a Delaware
corporation, United Rentals Financing Limited Partnership, a Delaware limited
partnership, United Rentals Highway Technologies Gulf, LLC, a Delaware limited
liability company, United Rentals Realty, LLC, a Delaware limited liability
company and Wells Fargo Bank, National Association, as Note Trustee and Notes
Collateral Agent and (ii) the Security Agreement dated as of July 23, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the benefit of the Secured Parties.
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement.

SECTION 1. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, or on any earlier date of
a required prepayment by reason of acceleration, demand or otherwise) by the
undersigned of all of its present and future Secured Obligations whether now or
hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Secured Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, the undersigned hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
and continuing lien on all of the undersigned’s right, title and interest in or
to any and all of the following properties and assets of the undersigned and all
powers and rights of the undersigned in all of the following (including the
power to transfer rights in the following), whether now owned or existing or at
any time hereafter acquired or arising, regardless of where located
(collectively, the “Collateral”):

(i) all Accounts;

(ii) all Inventory, including all Rental Equipment;

(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;

(vi) all Chattel Paper;

(vii) all Documents;

(viii) all Instruments;

(ix) all Supporting Obligations and Letter-of-Credit Rights;

(x) all General Intangibles (including Payment Intangibles and Software);

(xi) all Goods;

(xii) all Equipment;

(xiii) all Investment Property, including the Security Collateral of the
undersigned

(xiv) all money, cash, cash equivalents, securities and other property of any
kind of the undersigned held directly or indirectly by the Collateral Agent, any
Second Lien Agent, the Credit Agreement Agent, any Lender (as defined in the
Credit Agreement) or any of their Affiliates;

(xv) all of the undersigned’s Material Accounts, credits, and balances with and
other claims against the Collateral Agent, any Second Lien Agent, the Credit
Agreement Agent or any Lender or any of their Affiliates or any other financial
institution with which the undersigned maintains deposits, including all Payment
Accounts;

(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

provided, however, the “Collateral” shall not include any asset or rights or
interests of the undersigned as described in the proviso to Section 2(a) of the
Security Agreement.

All of the Secured Obligations of the undersigned shall be secured by all of the
Collateral of the undersigned and any other property of the undersigned that
secures any of the Secured Obligations.

SECTION 2. Representations and Warranties. (a) The undersigned represents and
warrants to the Collateral Agent and the other Secured Parties that as of the
date hereof: (i) Schedule I hereto identifies (A) the undersigned name as of the
date hereof as it appears in official filings in the state or other jurisdiction
of its incorporation or other organization, (B) the type of entity of the
undersigned (including corporation, partnership, limited partnership or limited
liability company), (C) the organizational identification number issued by the
undersigned’s state, province or territory of incorporation or organization or a
statement that no such number has been issued, and (D) the jurisdiction in which
the undersigned is incorporated or organized; and (ii) the undersigned has only
one state, province or territory of incorporation or organization.

(b) The undersigned hereby makes each other representation and warranty set
forth in the Security Agreement with respect to itself and the Collateral owned
by it. The undersigned hereby represents and warrants to the Collateral Agent
and the other Secured Parties that the attached Schedule II contains all
information with respect to itself and the Collateral owned by it that is
required to be set forth in Schedule II to the Security Agreement with respect
to the Grantors and their Collateral and Schedule III contains all information
with respect to itself and the Security Collateral owned by it that is required
to be set forth in Schedule I to the Security Agreement with respect to the
Grantors and their Security Collateral.

(c) The undersigned hereby makes each representation and warranty set forth in
the Second Lien Documents that is made with respect to any Grantor.

SECTION 3. Obligations Under the Security Agreement . The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 4. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

[Signature page follows]

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

Very truly yours, [NAME OF ADDITIONAL GRANTOR]
By       Title:   Address for notices:           ___________________  
___________________

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

SCHEDULE I

to

AGREEMENT

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of

Organization

 

Type of Entity

   Organizational I.D.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

SCHEDULE II

to

AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

Trademarks:

 

Grantor

 

Country

 

Trademark

   Application or
Registration  No.    Filing Date    Registration
Date

Patents:

 

Grantor

 

Country

 

Title

   Application or
Patent No.    Filing
Date    Issue
Date    Assignees

Copyrights:

 

Grantor

 

Country

 

Copyright

   Application or
Registration  No.    Filing Date    Registration
Date

 

Exhibit A – Page 6



--------------------------------------------------------------------------------

SCHEDULE III

to

AGREEMENT

PLEDGED EQUITY AND PLEDGED DEBT

PART I

PART II

 

Exhibit A – Page 7



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

SECURED PARTY SECURITY AGREEMENT SUPPLEMENT

[Date of Secured Party Security Agreement Supplement]

To: Wells Fargo Bank, National Association, as Collateral Agent

Ladies and Gentlemen:

Reference is made to (i) the Indenture, dated as of March 9, 2012 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Indenture”), among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), United Rentals (Delaware), Inc., a Delaware
corporation, United Rentals Financing Limited Partnership, a Delaware limited
partnership, United Rentals Highway Technologies Gulf, LLC, a Delaware limited
liability company, United Rentals Realty, LLC, a Delaware limited liability
company and Wells Fargo Bank, National Association, as Note Trustee and Notes
Collateral Agent and (ii) the Security Agreement dated as of July [23], 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Collateral Agent for the benefit of the Secured Parties.
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement. This Secured Party Security
Agreement Supplement is being executed and delivered pursuant to
Section 25(d)(iv) of the Security Agreement as a condition precedent to the debt
for which the undersigned is acting as agent being entitled to the benefits of
being Additional Second Lien Obligations under the Security Agreement.

1 Supplement. The undersigned, [                    ] (the “Additional Second
Lien Agent”), as [                    ] under that certain
[                    ], dated as of [            ], 20[    ] (the “Additional
Second Lien Document”), among [            ] and the Additional Second Lien
Agent, hereby agrees to become party as an Additional Second Lien Agent under
the Security Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Security Agreement as fully as if the
undersigned had executed and delivered the Security Agreement as of the date
thereof.

2. Lien Sharing and Priority Confirmation. The undersigned Additional Second
Lien Agent, on behalf of itself and each holder of the Additional Second Lien
Obligations for which the undersigned is acting as Additional Second Lien Agent
hereby agrees, for the enforceable benefit of all Secured Parties and as a
condition to being treated as Secured Obligations under the Security Agreement
that:

(a) all Secured Obligations will be and are secured equally and ratably by all
Liens at any time granted by any Grantor or any successor company to secure any
Secured Obligations on the Collateral for such Secured Obligations, and that all
such Liens will be enforceable by the Collateral Agent for the benefit of all
Secured Parties equally and ratably;

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

(b) the Additional Second Lien Agent and each Secured Party for which the
undersigned is acting as Additional Second Lien Agent are bound by the
provisions of the Security Agreement, including the provisions relating to the
ranking of Liens and the order of application of proceeds from the enforcement
of Liens; and

(c) the Collateral Agent shall be the Additional Secured Parties’ collateral
agent pursuant to reasonable terms and conditions agreed to by the Additional
Second Lien Agent and the Collateral Agent, which terms shall not in any event
be inconsistent with the provisions of the Security Agreement; and

(d) the Collateral Agent shall perform its obligations under the Security
Agreement.

3. Governing Law. This Secured Party Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

[Signature page follows]

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Secured Party Security
Agreement Supplement to be executed by its respective officer or representative
as of the date first above written.

 

[                        ], as Additional

Second Lien Agent

By:     Name:   Title:  

 

Exhibit B – Page 3